
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3023 
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 38, United States Code, to
		  improve and enhance compensation and pension, housing, labor and education, and
		  insurance benefits for veterans, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Veterans' Benefits Improvement
			 Act of 2008.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Reference to title 38, United States Code.
					TITLE I—Compensation and Pension Matters
					Sec. 101. Regulations on contents of notice to be provided
				claimants by the Department of Veterans Affairs regarding the substantiation of
				claims.
					Sec. 102. Judicial review of adoption and revision by the
				Secretary of Veterans Affairs of the schedule of ratings for disabilities of
				veterans.
					Sec. 103. Conforming amendment relating to non-deductibility
				from veterans' disability compensation of disability severance pay for
				disabilities incurred by members of the Armed Forces in combat
				zones.
					Sec. 104. Report on progress of the Secretary of Veterans
				Affairs in addressing causes for variances in compensation payments for
				veterans for service-connected disabilities.
					Sec. 105. Extension of temporary authority for the performance
				of medical disability examinations by contract physicians.
					Sec. 106. Addition of osteoporosis to disabilities presumed to
				be service-connected in former prisoners of war with post-traumatic stress
				disorder.
					TITLE II—Modernization of Department of Veterans Affairs
				Disability Compensation System
					Subtitle A—Benefits Matters
					Sec. 211. Authority for temporary disability
				ratings.
					Sec. 212. Substitution upon death of claimant.
					Sec. 213. Report on compensation of veterans for loss of
				earning capacity and quality of life and on long-term transition payments to
				veterans undergoing rehabilitation for service-connected
				disabilities.
					Sec. 214. Advisory Committee on Disability
				Compensation.
					Subtitle B—Assistance and Processing Matters
					Sec. 221. Pilot programs on expedited treatment of fully
				developed claims and provision of checklists to individuals submitting
				claims.
					Sec. 222. Office of Survivors Assistance.
					Sec. 223. Comptroller General report on adequacy of dependency
				and indemnity compensation to maintain survivors of veterans who die from
				service-connected disabilities.
					Sec. 224. Independent assessment of quality assurance
				program.
					Sec. 225. Certification and training of employees of the
				Veterans Benefits Administration responsible for processing claims.
					Sec. 226. Study of performance measures for claims
				adjudications of the Veterans Benefits Administration.
					Sec. 227. Review and enhancement of use of information
				technology in Veterans Benefits Administration.
					Sec. 228. Study and report on improving access to medical
				advice.
					TITLE III—Labor and Education Matters
					Subtitle A—Labor and Employment Matters
					Sec. 311. Reform of USERRA complaint process.
					Sec. 312. Modification and expansion of reporting requirements
				with respect to enforcement of USERRA.
					Sec. 313. Training for executive branch human resources
				personnel on employment and reemployment rights of members of the uniformed
				services.
					Sec. 314. Report on the employment needs of Native American
				veterans living on tribal lands.
					Sec. 315. Equity powers.
					Sec. 316. Waiver of residency requirement for Directors for
				Veterans' Employment and Training.
					Sec. 317. Modification of special unemployment study to cover
				veterans of Post 9/11 Global Operations.
					Subtitle B—Education Matters
					Sec. 321. Modification of period of eligibility for Survivors'
				and Dependents' Educational Assistance of certain spouses of individuals with
				service-connected disabilities total and permanent in nature.
					Sec. 322. Repeal of requirement for report to the Secretary of
				Veterans Affairs on prior training.
					Sec. 323. Modification of waiting period before affirmation of
				enrollment in a correspondence course.
					Sec. 324. Change of programs of education at the same
				educational institution.
					Sec. 325. Repeal of certification requirement with respect to
				applications for approval of self-employment on-job training.
					Sec. 326. Coordination of approval activities in the
				administration of education benefits.
					Subtitle C—Vocational Rehabilitation Matters
					Sec. 331. Waiver of 24-month limitation on program of
				independent living services and assistance for veterans with a severe
				disability incurred in the Post-9/11 Global Operations period.
					Sec. 332. Increase in cap of number of veterans participating
				in independent living program.
					Sec. 333. Report on measures to assist and encourage veterans
				in completing vocational rehabilitation.
					Sec. 334. Longitudinal study of Department of Veterans Affairs
				vocational rehabilitation programs.
					TITLE IV—Insurance Matters
					Sec. 401. Report on inclusion of severe and acute
				post-traumatic stress disorder among conditions covered by traumatic injury
				protection coverage under Servicemembers' Group Life Insurance.
					Sec. 402. Treatment of stillborn children as insurable
				dependents under Servicemembers' Group Life Insurance.
					Sec. 403. Other enhancements of Servicemembers' Group Life
				Insurance coverage.
					Sec. 404. Administrative costs of service disabled veterans'
				insurance.
					TITLE V—Housing Matters
					Sec. 501. Temporary increase in maximum loan guaranty amount
				for certain housing loans guaranteed by Secretary of Veterans
				Affairs.
					Sec. 502. Report on impact of mortgage foreclosures on
				veterans.
					Sec. 503. Requirement for regular updates to handbook for
				design furnished to veterans eligible for specially adapted housing assistance
				by Secretary of Veterans Affairs.
					Sec. 504. Enhancement of refinancing of home loans by
				veterans.
					Sec. 505. Extension of certain veterans home loan guaranty
				programs.
					TITLE VI—Court Matters
					Sec. 601. Temporary increase in number of authorized judges of
				the United States Court of Appeals for Veterans Claims.
					Sec. 602. Protection of privacy and security concerns in court
				records.
					Sec. 603. Recall of retired judges of the United States Court
				of Appeals for Veterans Claims.
					Sec. 604. Annual reports on workload of the United States Court
				of Appeals for Veterans Claims.
					Sec. 605. Additional discretion in imposition of practice and
				registration fees.
					TITLE VII—Assistance to United States Paralympic Integrated
				Adaptive Sports Program
					Sec. 701. Findings and purpose.
					Sec. 702. Department of Veterans Affairs provision of
				assistance to United States Paralympics, Inc.
					Sec. 703. Department of Veterans Affairs Office of National
				Veterans Sports Programs and Special Events.
					Sec. 704. Comptroller General report.
					TITLE VIII—Other Matters
					Sec. 801. Authority for suspension or termination of claims of
				the United States against individuals who died while serving on active duty in
				the Armed Forces.
					Sec. 802. Three-year extension of authority to carry out income
				verification.
					Sec. 803. Maintenance, management, and availability for
				research of assets of Air Force Health Study.
					Sec. 804. National Academies study on risk of developing
				multiple sclerosis as a result of certain service in the Persian Gulf War and
				Post 9/11 Global Operations theaters.
					Sec. 805. Termination or suspension of contracts for cellular
				telephone service for certain servicemembers.
					Sec. 806. Contracting goals and preferences for veteran-owned
				small business concerns.
					Sec. 807. Penalties for violation of interest rate limitation
				under Servicemembers Civil Relief Act.
					Sec. 808. Five-year extension of sunset provision for Advisory
				Committee on Minority Veterans.
					Sec. 809. Authority of Secretary of Veterans Affairs to
				advertise to promote awareness of benefits under laws administered by the
				Secretary.
					Sec. 810. Memorial headstones and markers for deceased
				remarried surviving spouses of veterans.
				
			2.Reference to
			 title 38, United States CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 38, United
			 States Code.
		ICompensation and Pension Matters
			101.Regulations on contents of notice to be
			 provided claimants by the Department of Veterans Affairs regarding the
			 substantiation of claims
				(a)In generalSection 5103(a) is amended—
					(1)by inserting (1) before
			 Upon receipt; and
					(2)by adding at the end the following new
			 paragraph:
						
							(2)(A)The Secretary shall prescribe in
				regulations requirements relating to the contents of notice to be provided
				under this subsection.
								(B)The regulations required by this
				paragraph—
									(i)shall specify different contents for notice
				based on whether the claim concerned is an original claim, a claim for
				reopening a prior decision on a claim, or a claim for an increase in
				benefits;
									(ii)shall provide that the contents for such
				notice be appropriate to the type of benefits or services sought under the
				claim;
									(iii)shall specify for each type of claim for
				benefits the general information and evidence required to substantiate the
				basic elements of such type of claim; and
									(iv)shall specify the time period limitations
				required pursuant to subsection
				(b).
									.
					(b)ApplicabilityThe regulations required by paragraph (2)
			 of section 5103(a) of title 38, United States Code (as amended by subsection
			 (a) of this section), shall apply with respect to notices provided to claimants
			 on or after the effective date of such regulations.
				102.Judicial review of adoption and revision by
			 the Secretary of Veterans Affairs of the schedule of ratings for disabilities
			 of veteransSection 502 is
			 amended by striking (other than an action relating to the adoption or
			 revision of the schedule of ratings for disabilities adopted under section 1155
			 of this title).
			103.Conforming amendment relating to
			 non-deductibility from veterans' disability compensation of disability
			 severance pay for disabilities incurred by members of the Armed Forces in
			 combat zones
				(a)Conforming amendmentSection 1646 of the Wounded Warrior Act
			 (title XVI of Public Law 110–181; 122 Stat. 472) is amended—
					(1)by redesignating subsection (c) as
			 subsection (d); and
					(2)by inserting after subsection (b) the
			 following new subsection (c):
						
							(c)Conforming amendmentSection 1161 of title 38, United States
				Code, is amended by striking as required by section 1212(c) of title
				10 and inserting to the extent required by section 1212(d) of
				title
				10.
							.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on January 28, 2008 (the date of the enactment
			 of the Wounded Warrior Act), as if included in that Act, to which they
			 relate.
				104.Report on progress of the Secretary of
			 Veterans Affairs in addressing causes for variances in compensation payments
			 for veterans for service-connected disabilities
				(a)Report requiredNot later than one year after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 the Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report describing the progress of the
			 Secretary in addressing the causes of unacceptable variances in compensation
			 payments for veterans for service-connected disabilities.
				(b)ElementsThe report required under subsection (a)
			 shall include the following:
					(1)A description of the efforts of the
			 Veterans Benefits Administration to coordinate with the Veterans Health
			 Administration to improve the quality of examinations of veterans with
			 service-connected disabilities that are performed by the Veterans Health
			 Administration and contract clinicians, including efforts relating to the use
			 of approved templates for such examinations and of reports on such examinations
			 that are based on such templates prepared in an easily-readable format.
					(2)An assessment of the current personnel
			 requirements of the Veterans Benefits Administration, including an assessment
			 of the adequacy of the number of personnel assigned to each regional office of
			 the Administration for each type of claim adjudication position.
					(3)A description of the differences, if any,
			 in current patterns of claims submitted to the Secretary of Veterans Affairs
			 regarding ratings for service-connected disabilities among various populations
			 of veterans, including veterans living in rural and highly rural areas,
			 minority veterans, veterans who served in the National Guard or Reserve, and
			 veterans who are retired from the Armed Forces, and a description and
			 assessment of efforts undertaken to reduce such differences.
					105.Extension of temporary authority for the
			 performance of medical disability examinations by contract
			 physiciansSection 704(c) of
			 the Veterans Benefits Act of 2003 (Public Law 108–183; 117 Stat. 2651; 38
			 U.S.C. 5101 note) is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
			106.Addition of
			 osteoporosis to disabilities presumed to be service-connected in former
			 prisoners of war with post-traumatic stress disorderSection 1112(b)(2) is amended by adding at
			 the end the following new subparagraph:
				
					(F)Osteoporosis, if the Secretary
				determines that the veteran has post-traumatic stress disorder
				(PTSD).
					.
			IIModernization of
			 Department of Veterans Affairs Disability Compensation System
			ABenefits
			 Matters
				211.Authority for
			 temporary disability ratings
					(a)In
			 generalChapter 11 is amended
			 by inserting after section 1155 the following new section:
						
							1156.Temporary
				disability ratings
								(a)Assignment of
				temporary ratings(1)For the purpose of providing disability
				compensation under this chapter to veterans, the Secretary shall assign a
				temporary disability rating to a veteran as follows:
										(A)To a veteran who—
											(i)was discharged or released from
				active duty not more than 365 days before the date such veteran submits a claim
				for disability compensation under this chapter;
											(ii)has one or more disabilities for
				which a rating of total is not immediately assignable—
												(I)under the regular provisions of the
				schedule of ratings; or
												(II)on the basis of individual
				unemployability; and
												(iii)has one or more—
												(I)severe disabilities that result in
				substantially gainful employment not being feasible or advisable; or
												(II)healed, unhealed, or incompletely healed
				wounds or injuries that make material impairment of employability
				likely.
												(B)To a veteran who, as a result of a
				highly stressful in-service event, has a mental disorder that is severe enough
				to bring about the veteran’s discharge or release from active duty.
										(C)To a veteran who has a
				service-connected disability that requires hospital treatment or observation in
				a Department of Veterans Affairs or approved hospital for a period in excess of
				21 days.
										(D)To a veteran who has a
				service-connected disability that has required convalescent care or treatment
				at hospital discharge (regular discharge or release to non-bed care) or
				outpatient release that meets the requirements of regulations prescribed by the
				Secretary.
										(2)With respect to a veteran described
				in paragraph (1)(A), the Secretary may assign a temporary disability rating to
				such veteran regardless of whether such veteran has obtained a medical
				examination or a medical opinion concerning such veteran’s disability.
									(3)With respect to a veteran described
				in paragraph (1)(B), the Secretary shall schedule a medical examination for
				such veteran not later than six months after the separation or discharge of
				such veteran from active duty.
									(b)Termination of
				temporary disability ratings(1)Except as provided in
				paragraph (2), a temporary disability rating assigned to a veteran under this
				section shall remain in effect as follows:
										(A)For a veteran who is assigned a
				temporary disability rating under subsection (a)(1)(A), until the later of the
				date that is—
											(i)12 months after the date of
				discharge or release from active duty; or
											(ii)provided in regulations prescribed
				by the Secretary.
											(B)For a veteran who is assigned a
				temporary disability rating under subsection (a)(1)(B), until the date on which
				a rating decision is issued to such veteran following the medical examination
				scheduled under subsection (a)(3).
										(C)For a veteran who is assigned a
				temporary disability rating under subsection (a)(1)(C), until the later of the
				date that is—
											(i)the last day of the month in which
				the veteran is discharged from the hospital as described in such subsection
				(a)(1)(C); or
											(ii)provided in regulations prescribed
				by the Secretary.
											(D)For a veteran who is assigned a
				temporary disability rating under subsection (a)(1)(D), until the date that is
				provided in regulations prescribed by the Secretary.
										(2)The Secretary may extend a temporary
				disability rating assigned to a veteran under subsection (a) beyond the
				applicable termination date under paragraph (1) if the Secretary determines
				that such an extension is appropriate.
									(c)RegulationsThe Secretary shall prescribe regulations
				to carry out the provisions of this section.
								(d)ConstructionNothing in this section shall be construed
				to preclude the Secretary from providing a temporary disability rating under an
				authority other than this
				section.
								.
					(b)ApplicationSection
			 1156(a)(1) of title 38, United States Code, as added by subsection (a), shall
			 apply with respect to a veteran who is discharged or released from active duty
			 (as defined in section 101 of title 38, United States Code) on or after the
			 date of the enactment of this Act.
					(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 11 is
			 amended by inserting after the item relating to section 1155 the following new
			 item:
						
							
								1156. Temporary disability
				ratings.
							
							.
					212.Substitution
			 upon death of claimant
					(a)In
			 generalChapter 51 is amended by inserting after section 5121 the
			 following new section:
						
							5121A.Substitution
				in case of death of claimant
								(a)Substitution(1)If a claimant dies while
				a claim for any benefit under a law administered by the Secretary, or an appeal
				of a decision with respect to such a claim, is pending, a living person who
				would be eligible to receive accrued benefits due to the claimant under section
				5121(a) of this title may, not later than one year after the date of the death
				of such claimant, file a request to be substituted as the claimant for the
				purposes of processing the claim to completion.
									(2)Any person seeking to be substituted
				for the claimant shall present evidence of the right to claim such status
				within such time as prescribed by the Secretary in regulations.
									(3)Substitution under this subsection
				shall be in accordance with such regulations as the Secretary may
				prescribe.
									(b)LimitationThose
				who are eligible to make a claim under this section shall be determined in
				accordance with section 5121 of this
				title.
								.
					(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 51 is
			 amended by inserting after the item relating to section 5121 the following new
			 item:
						
							
								5121A. Substitution in case of death of
				claimant.
							
							.
					(c)Effective
			 DateSection 5121A of title 38, United States Code, as added by
			 subsection (a), shall apply with respect to the claim of any claimant who dies
			 on or after the date of the enactment of this Act.
					213.Report on
			 compensation of veterans for loss of earning capacity and quality of life and
			 on long-term transition payments to veterans undergoing rehabilitation for
			 service-connected disabilities
					(a)Report
			 requiredNot later than 210 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the findings of the Secretary as a result of the following
			 studies:
						(1)The most recent
			 study of the Secretary on the appropriate levels of disability compensation to
			 be paid to veterans to compensate for loss of earning capacity and quality of
			 life as a result of service-related disabilities.
						(2)The most recent
			 study of the Secretary on the feasability and appropriate level of long-term
			 transition payments to veterans who are separated from the Armed Forces due to
			 disability while such veterans are undergoing rehabilitation for such
			 disability.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
						(1)A
			 comprehensive description of the findings and recommendations of the Secretary
			 as a result of the studies described in subsection (a).
						(2)A
			 description of the actions proposed to be taken by the Secretary in light of
			 such findings and recommendations, including a description of any modification
			 of the schedule for rating disabilities of veterans under section 1155 of title
			 38, United States Code, proposed to be undertaken by the Secretary and of any
			 other modification of policy or regulations proposed to be undertaken by the
			 Secretary.
						(3)For each action
			 proposed to be taken as described in paragraph (2), a proposed schedule for the
			 taking of such action, including a schedule for the commencement and completion
			 of such action.
						(4)A
			 description of any legislative action required in order to authorize,
			 facilitate, or enhance the taking of any action proposed to be taken as
			 described in paragraph (2).
						214.Advisory
			 Committee on Disability Compensation
					(a)In
			 generalSubchapter III of chapter 5 is amended by adding at the
			 end the following new section:
						
							546.Advisory
				Committee on Disability Compensation
								(a)Establishment(1)There is in the
				Department the Advisory Committee on Disability Compensation (in this section
				referred to as the Committee).
									(2)The Committee shall consist of not
				more than 18 members appointed by the Secretary from among individuals
				who—
										(A)have experience with the provision of
				disability compensation by the Department; or
										(B)are leading medical or scientific
				experts in relevant fields.
										(3)(A)Except as provided in
				subparagraph (B), the Secretary shall determine the terms of service and pay
				and allowances of the members of the Committee.
										(B)A term of service may not exceed four
				years and shall be staggered to ensure that the dates for the termination of
				the members' terms are not all the same.
										(C)The Secretary may reappoint any
				member for one or more additional terms of service.
										(4)The Secretary shall select a Chair
				from among the members of the Committee.
									(b)Responsibilities
				of committee(1)The Secretary shall, on
				a regular basis, consult with and seek the advice of the Committee with respect
				to the maintenance and periodic readjustment of the schedule for rating
				disabilities under section 1155 of this title.
									(2)(A)In providing advice to
				the Secretary under this subsection, the Committee shall—
											(i)assemble and review relevant
				information relating to the needs of veterans with disabilities;
											(ii)provide information relating to the
				nature and character of disabilities arising from service in the Armed
				Forces;
											(iii)provide an on-going assessment of
				the effectiveness of the schedule for rating disabilities; and
											(iv)provide on-going advice on the most
				appropriate means of responding to the needs of veterans relating to disability
				compensation in the future.
											(B)In carrying out its duties under
				subparagraph (A), the Committee shall take into special account the needs of
				veterans who have served in a theater of combat operations.
										(c)ResourcesThe Secretary shall ensure that appropriate
				personnel, funding, and other resources are provided to the Committee to carry
				out its responsibilities.
								(d)Biennial reports
				to the Secretary(1)Not later than October 31, 2010, and not
				less frequently than every two years thereafter, the Committee shall submit to
				the Secretary a report on the programs and activities of the Department that
				relate to the payment of disability compensation. Each such report shall
				include—
										(A)an assessment of the needs of veterans
				with respect to disability compensation; and
										(B)such recommendations (including
				recommendations for administrative or legislative action) as the Committee
				considers appropriate.
										(2)The Committee may submit to the
				Secretary such other reports and recommendations as the Committee considers
				appropriate.
									(e)Biennial reports
				to Congress(1)Not later than 90 days
				after the receipt of a report required under subsection (d)(1), the Secretary
				shall transmit to the Committee on Veterans' Affairs of the Senate and the
				Committee on Veterans' Affairs of the House of Representatives a copy of such
				report, together with such comments and recommendations concerning such report
				as the Secretary considers appropriate.
									(2)The Secretary shall submit with each
				report required under paragraph (1) a summary of all reports and
				recommendations of the Committee submitted to the Secretary under subsection
				(d)(2) since the previous report transmitted by the Secretary under paragraph
				(1) of this subsection.
									(f)Applicability of
				Federal Advisory Committee Act(1)Except as provided in
				paragraph (2), the provisions of the Federal Advisory Committee Act (5 U.S.C.
				App.) shall apply to the activities of the Committee under this section.
									(2)Section 14 of such Act shall not
				apply to the
				Committee.
									.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end of the items relating to subchapter III the
			 following new item:
						
							
								546. Advisory Committee on Disability
				Compensation.
							
							.
					BAssistance and
			 Processing Matters
				221.Pilot programs
			 on expedited treatment of fully developed claims and provision of checklists to
			 individuals submitting claims
					(a)Pilot program on
			 expedited treatment of fully developed claims
						(1)In
			 generalThe Secretary of Veterans Affairs shall carry out a pilot
			 program to assess the feasibility and advisability of providing expeditious
			 treatment of fully developed compensation or pension claims to ensure that such
			 claims are adjudicated not later than 90 days after the date on which such
			 claim is submitted as fully developed.
						(2)Duration of
			 pilot programThe pilot program under this subsection shall be
			 carried out during the one-year period beginning on the date that is 60 days
			 after the date of the enactment of this Act.
						(3)Program
			 locationsThe pilot program under this subsection shall be
			 carried out at 10 regional offices of the Department of Veterans Affairs
			 selected by the Secretary for purposes of such pilot program.
						(4)Fully developed
			 claim definedFor purposes of
			 this subsection, the term fully developed claim means a claim for
			 a benefit under a law administered by the Secretary—
							(A)for which the claimant—
								(i)received assistance from a veterans service
			 officer, a State or country veterans service officer, an agent, or an attorney;
			 or
								(ii)submits along with the claim an appropriate
			 indication that the claimant does not intend to submit any additional
			 information or evidence in support of the claim and does not require additional
			 assistance with respect to the claim; and
								(B)for which the claimant—
								(i)submits a certification in writing that is
			 signed and dated by the claimant stating that, as of such date, no additional
			 information or evidence is available or needs to be submitted in order for the
			 claim to be adjudicated; and
								(ii)for which the claimant's representative, if
			 any, submits a certification in writing that is signed and dated by the
			 representative stating that, as of such date, no additional information or
			 evidence is available or needs to be submitted in order for the claim to be
			 adjudicated.
								(b)Pilot program on
			 provision of checklists to individuals submitting claims
						(1)In
			 generalThe Secretary shall carry out a pilot program to assess
			 the feasibility and advisability of providing to a claimant for whom the
			 Secretary is required under section 5103(a) of title 38, United States Code, to
			 provide notice of required information and evidence to such claimant and such
			 claimant's representative, if any, a checklist that includes information or
			 evidence required to be submitted by the claimant to substantiate the
			 claim.
						(2)Duration of
			 pilot programThe pilot program under this subsection shall be
			 carried out—
							(A)for original
			 claims filed after the date of the enactment of this Act, during the one-year
			 period beginning on the date that is 60 days after the date of the enactment of
			 this Act; and
							(B)for claims to
			 reopen and for claims for increased ratings that were filed after the date of
			 the enactment of this Act, during the three-year period beginning on the date
			 that is 60 days after the date of the enactment of this Act.
							(3)Program
			 locationsThe pilot program under this subsection shall be
			 carried out at four regional offices of the Department selected by the
			 Secretary for purposes of such pilot program.
						(4)ConstructionA
			 checklist provided under the pilot program under this subsection—
							(A)shall be construed
			 to be an addendum to a notice provided under section 5103(a) of title 38,
			 United Sates Code; and
							(B)shall not be
			 considered as part of such notice for purposes of reversal or remand of a
			 decision of the Secretary.
							(c)Reports
						(1)First initial
			 reportNot later than 335 days after the date of the enactment of
			 this Act, the Secretary shall submit to Congress a report on the pilot program
			 under subsection (a) and the pilot program under subsection (b) with respect to
			 claims described in subsection (b)(2)(A).
						(2)Second interim
			 reportNot later than 1,065 days after the date of the enactment
			 of this Act, the Secretary shall submit to Congress a report on the pilot
			 program under subsection (b) with respect to claims described in subsection
			 (b)(2)(B).
						(3)Elements of
			 interim reportsThe reports required by paragraphs (1) and (2)
			 shall include the following:
							(A)Data concerning the
			 number and type of claims covered by the respective pilot program.
							(B)The findings of
			 the Secretary with respect to the respective pilot program.
							(C)The recommendations
			 of the Secretary on the feasibility and advisability of continuing or expanding
			 the respective pilot program and any necessary modifications to such pilot
			 program for continuation or expansion.
							(D)Such other
			 information as the Secretary considers appropriate.
							(4)Final
			 reportNot later than 180 days after the completion of each pilot
			 program carried out under this section, the Secretary shall submit to Congress
			 a final report on the feasibility and advisability of continuing or expanding
			 the respective pilot program.
						222.Office of
			 Survivors Assistance
					(a)In
			 generalChapter 3 is amended by adding at the end the following
			 new section:
						
							321.Office of
				Survivors Assistance
								(a)EstablishmentThe
				Secretary shall establish in the Department an Office of Survivors Assistance
				(in this section referred to as the Office) to serve as a
				resource regarding all benefits and services furnished by the
				Department—
									(1)to survivors and
				dependents of deceased veterans; and
									(2)to survivors and
				dependents of deceased members of the Armed Forces.
									(b)Advisory
				dutiesThe Office shall serve as a primary advisor to the
				Secretary on all matters related to the policies, programs, legislative issues,
				and other initiatives affecting the survivors and dependents described in
				subsection (a).
								(c)Guidance from
				stakeholdersIn establishing the Office, the Secretary shall seek
				guidance from interested stakeholders.
								(d)ResourcesThe Secretary shall ensure that appropriate
				personnel, funding, and other resources are provided to the Office to carry out
				its responsibilities.
								(e)Inclusion of
				information on Office in annual report on Department
				activitiesThe Secretary shall include in each annual Performance
				and Accountability report submitted by the Secretary to Congress a description
				of the activities of the Office during the fiscal year covered by such
				report.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
						
							
								321. Office of Survivors
				Assistance.
							
							.
					223.Comptroller General report on adequacy of
			 dependency and indemnity compensation to maintain survivors of veterans who die
			 from service-connected disabilities
					(a)Report requiredNot later than 10 months after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to the Committees on Veterans' Affairs and Appropriations of the Senate
			 and the Committees on Veterans' Affairs and Appropriations of the House of
			 Representatives a report on the adequacy of dependency and indemnity
			 compensation payable under chapter 13 of title 38, United States Code, to
			 surviving spouses and dependents of veterans who die as a result of a
			 service-connected disability in replacing the deceased veteran's income.
					(b)ElementsThe report required by subsection (a) shall
			 include—
						(1)a description of the current system for the
			 payment of dependency and indemnity compensation to surviving spouses and
			 dependents described in subsection (a), including a statement of the rates of
			 such compensation so payable;
						(2)an assessment of the adequacy of such
			 payments in replacing the deceased veteran's income; and
						(3)such recommendations as the Comptroller
			 General considers appropriate in order to improve or enhance the effects of
			 such payments in replacing the deceased veteran's income.
						224.Independent
			 assessment of quality assurance program
					(a)In
			 generalSection 7731 is amended by adding at the end the
			 following new subsection:
						
							(c)(1)The Secretary shall
				enter into a contract with an independent third-party entity to conduct, during
				the three-year period beginning on the date of the enactment of the
				Veterans' Benefits Improvement Act of
				2008, an assessment of the quality assurance program carried out
				under subsection (a).
								(2)The assessment conducted under
				paragraph (1) shall evaluate the following:
									(A)The quality and accuracy of the work
				of employees of the Veterans Benefits Administration, using a statistically
				valid sample of such employees and a statistically valid sample of such
				work.
									(B)The performance of each regional
				office of the Veterans Benefits Administration.
									(C)The accuracy of the disability ratings
				assigned under the schedule for rating disabilities under section 1155 of this
				title.
									(D)The consistency of disability ratings
				among regional offices of the Veterans Benefits Administration, based on a
				sample of specific disabilities.
									(E)The performance of employees and
				managers of the Veterans Benefits Administration.
									(3)The Secretary shall develop a
				mechanism for the automated gathering and producing of data that can be used to
				monitor and assess trends relating to the items described in paragraph
				(2).
								(4)(A)Beginning on the date
				that is six months after the date of the enactment of the
				Veterans' Benefits Improvement Act of
				2008, the Secretary shall—
										(i)for each claim for disability
				compensation under laws administered by the Secretary submitted to the
				Secretary on or after such date, retain, monitor, and store in an accessible
				format the data described in subparagraph (B); and
										(ii)develop a demographic baseline for
				the data retained, monitored, and stored under subparagraph (A).
										(B)The data described in this
				subparagraph includes the following:
										(i)For each claim for disability
				compensation under laws administered by the Secretary submitted by a
				claimant—
											(I)the State in which the claimant
				resided when the claim was submitted;
											(II)the decision of the Secretary with
				respect to the claim and each issue claimed; and
											(III)the regional office and
				individual employee of the Department responsible for rating the claim.
											(ii)The State in which the claimant
				currently resides.
										(iii)Such other data as the Secretary
				determines is appropriate for monitoring the accuracy and consistency of
				decisions with respect to such claims.
										(5)Nothing in this subsection shall be
				construed to require the Secretary to replace the quality assurance program
				under subsection (a) that was in effect on the day before the date of the
				enactment of this
				subsection.
								.
					(b)Report to
			 CongressNot later than the end of the three-year period
			 beginning on the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to Congress a report containing the results and findings
			 of the independent third-party entity described in section 7731(c)(1) of title
			 38, United States Code, as added by subsection (a), with respect to the
			 assessment conducted under such section 7731(c)(1).
					225.Certification
			 and training of employees of the Veterans Benefits Administration responsible
			 for processing claims
					(a)Employee
			 certification required
						(1)In
			 generalSubchapter II of chapter 77 is amended by inserting after
			 section 7732 the following new section:
							
								7732A.Employee
				certification
									(a)Development of
				certification examination(1)The Secretary shall
				provide for an examination of appropriate employees and managers of the
				Veterans Benefits Administration who are responsible for processing claims for
				compensation and pension benefits under the laws administered by the
				Secretary.
										(2)In developing the examination
				required by paragraph (1), the Secretary shall—
											(A)consult with appropriate individuals
				or entities, including examination development experts, interested
				stakeholders, and employee representatives; and
											(B)consider the data gathered and
				produced under section 7731(c)(3) of this title.
											(b)Employee and
				manager requirementThe Secretary shall require appropriate
				employees and managers of the Veterans Benefits Administration who are
				responsible for processing claims for compensation and pension benefits under
				the laws administered by the Secretary to take the examination provided under
				subsection
				(a).
									.
						(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 77 is amended by inserting after the item relating to section 7732 the
			 following new item:
							
								
									7732A. Employee
				certification.
								
								.
						(3)Deadlines for
			 implementationThe Secretary of Veterans Affairs shall—
							(A)develop an updated
			 certification examination required under section 7732A of title 38, United
			 States Code, as added by subsection (a), not later than one year after the date
			 of the enactment of this Act; and
							(B)begin
			 administering such certification examination required under such section not
			 later than 90 days after the date on which the development of such
			 certification examination is complete.
							(b)Evaluation of
			 trainingNot later than one year after the date of the enactment
			 of this Act, the Comptroller General of the United States shall—
						(1)evaluate the
			 training programs administered for employees of the Veterans Benefits
			 Administration of the Department of Veterans Affairs; and
						(2)submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report on the findings of the
			 Comptroller General with respect to the evaluation described in paragraph
			 (1).
						226.Study of
			 performance measures for claims adjudications of the Veterans Benefits
			 Administration
					(a)Study of work
			 credit system and work management system requiredThe Secretary
			 of Veterans Affairs shall conduct a study on the effectiveness of the current
			 employee work credit system and work management system of the Veterans Benefits
			 Administration of the Department of Veterans Affairs, which is used—
						(1)to measure and
			 manage the work production of employees of the Veterans Benefits Administration
			 who handle claims for compensation and pension benefits; and
						(2)to evaluate more
			 effective means of improving performance.
						(b)Contents of
			 studyIn carrying out the study under subsection (a), the
			 Secretary shall consider—
						(1)measures to improve
			 the accountability, quality, and accuracy for processing claims for
			 compensation and pension benefits under laws administered by the Secretary that
			 are adjudicated by the Veterans Benefits Administration;
						(2)accountability for
			 claims adjudication outcomes;
						(3)the quality of
			 claims adjudicated;
						(4)a
			 simplified process to adjudicate claims;
						(5)the maximum use of
			 information technology applications;
						(6)rules-based
			 applications and tools for processing and adjudicating claims efficiently and
			 effectively;
						(7)methods of
			 reducing the time required to obtain information from outside sources;
			 and
						(8)the elements
			 needed to implement—
							(A)performance
			 standards and accountability measures, intended to ensure that—
								(i)claims for
			 benefits under the laws administered by the Secretary are processed in an
			 objective, accurate, consistent, and efficient manner; and
								(ii)final decisions
			 with respect to such claims are consistent and issued within the target
			 identified in the most recent annual Performance and Accountability report
			 submitted by the Secretary to Congress for the most recent fiscal year;
								(B)guidelines and
			 procedures for the identification and prompt processing of such claims that are
			 ready to rate upon submittal;
							(C)guidelines and
			 procedures for the identification and prompt processing of such claims
			 submitted by severely injured and very severely injured veterans, as determined
			 by the Secretary; and
							(D)requirements for
			 assessments of claims processing at each regional office for the purpose of
			 producing lessons learned and best practices.
							(c)Report to
			 CongressNot later than October 31, 2009, the Secretary shall
			 submit to Congress a report on—
						(1)the study
			 conducted under subsection (a); and
						(2)the components
			 required to implement the updated system for evaluating employees of the
			 Veterans Benefits Administration required under subsection (d).
						(d)Evaluation of
			 certain veterans benefits administration employees responsible for processing
			 claims for compensation and pension benefitsNot later than 210
			 days after the date on which the Secretary submits to Congress the report
			 required under subsection (c), the Secretary shall establish an updated system
			 for evaluating the performance and accountability of employees of the Veterans
			 Benefits Administration who are responsible for processing claims for
			 compensation or pension benefits. Such system shall be based on the findings of
			 the study conducted by the Secretary under subsection (a).
					227.Review and
			 enhancement of use of information technology in Veterans Benefits
			 Administration
					(a)Review and
			 comprehensive planNot later than one year after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall—
						(1)conduct a review of
			 the use of information technology in the Veterans Benefits Administration with
			 respect to the processing of claims for compensation and pension benefits;
			 and
						(2)develop a
			 comprehensive plan for the use of such technology in processing such claims so
			 as to reduce subjectivity, avoidable remands, and regional office variances in
			 disability ratings for specific disabilities.
						(b)Information
			 technologyThe plan developed under subsection (a)(2) shall
			 include the following:
						(1)The
			 use of rules-based processing or information technology systems utilizing
			 automated decision support software at all levels of processing such
			 claims.
						(2)The enhancement of
			 the use of information technology for all aspects of the claims process.
						(3)Development of a
			 technological platform that—
							(A)allows for the use
			 of information that members of the Armed Forces, veterans, and dependents have
			 submitted electronically, including uploaded military records, medical
			 evidence, and other appropriate documentation; and
							(B)to the extent
			 practicable—
								(i)provides the
			 capability to such members, veterans, and dependents to view applications for
			 benefits submitted online; and
								(ii)complies with the
			 provisions of subchapter III of chapter 35 of title 44, United States Code,
			 section 552a of title 5, United States Code, and other relevant security
			 policies and guidelines.
								(4)The use of
			 electronic examination templates in conjunction with the schedule for rating
			 disabilities under section 1155 of title 38, United States Code.
						(5)Such changes as
			 may be required to the electronic health record system of the Department of
			 Veterans Affairs and the Department of Defense to ensure that Veterans Benefits
			 Administration claims examiners can access the available electronic medical
			 information of the Department of Veterans Affairs and the Department of
			 Defense.
						(6)The provision of
			 bi-directional access to medical records and service records between the
			 Department of Veterans Affairs and the Department of Defense.
						(7)The availability,
			 on a secure Internet website of the Department of Veterans Affairs, of a portal
			 that can be used by a claimant to check on the status of any claim submitted by
			 that claimant and that provides information, if applicable, on—
							(A)whether a decision
			 has been reached with respect to such a claim and notice of the decision;
			 or
							(B)if no such decision
			 has been reached, notice of—
								(i)whether the
			 application submitted by the claimant is complete;
								(ii)whether the
			 Secretary requires additional information or evidence to substantiate the
			 claim;
								(iii)the estimated
			 date on which a decision with respect to the claim is expected to be made;
			 and
								(iv)the
			 stage at which the claim is being processed as of the date on which such status
			 is checked.
								(c)Review of best
			 practices and lessons learnedIn carrying out this section, the
			 Secretary shall review—
						(1)best practices and
			 lessons learned within the Department of Veterans Affairs; and
						(2)the use of the
			 technology known as VistA by other Government entities and
			 private sector organizations who employ information technology and automated
			 decision support software.
						(d)Reduction of
			 claims processing timeIn carrying out this section, the
			 Secretary shall ensure that a plan is developed that, not later than three
			 years after implementation, includes information technology to the extent
			 possible to reduce the processing time for each compensation and pension claim
			 processed by the Veterans Benefits Administration. The performance for claims
			 processing under this plan shall be adjusted for changes to the numbers of
			 claims filed in a given period, the complexity of those claims, and any changes
			 to the basic claims processing rules which occur during the assessment
			 period.
					(e)ConsultationIn
			 carrying out this section, the Secretary of Veterans Affairs shall consult with
			 information technology designers at the Veterans Benefits Administration, the
			 Veterans Health Administration, VistA managers, the Secretary of Defense,
			 appropriate officials of other Government agencies, appropriate individuals in
			 the private and public sectors, veterans service organizations, and other
			 relevant service organizations.
					(f)Report to
			 CongressNot later than April 1, 2010, the Secretary shall submit
			 to Congress a report on the review and comprehensive plan required under this
			 section.
					228.Study and report
			 on improving access to medical advice
					(a)StudyThe
			 Secretary of Veterans Affairs shall conduct a study—
						(1)to assess the
			 feasibility and advisability of various mechanisms to improve communication
			 between the Veterans Benefits Administration and the Veterans Health
			 Administration to provide Veterans Benefits Administration employees with
			 access to medical advice from the Veterans Health Administration when needed by
			 such employees to carry out their duties; and
						(2)to evaluate
			 whether additional medical professionals are necessary to provide the access
			 described in paragraph (1).
						(b)Report to
			 CongressNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall submit to Congress a report on the study
			 conducted under subsection (a).
					IIILabor and Education Matters
			ALabor and Employment Matters
				311.Reform of USERRA complaint process
					(a)Notification of rights with respect to
			 complaintsSubsection (c) of
			 section 4322 is amended to read as follows:
						
							(c)(1)Not later than five days after the
				Secretary receives a complaint submitted by a person under subsection (a), the
				Secretary shall notify such person in writing of his or her rights with respect
				to such complaint under this section and section 4323 or 4324, as the case may
				be.
								(2)The Secretary shall, upon request, provide
				technical assistance to a potential claimant with respect to a complaint under
				this subsection, and when appropriate, to such claimant's
				employer.
								.
					(b)Notification of results of investigation in
			 writingSubsection (e) of
			 such section is amended by inserting in writing after
			 submitted the complaint.
					(c)Expedition of attempts To investigate and
			 resolve complaintsSection
			 4322 is further amended—
						(1)by redesignating subsection (f) as
			 subsection (g); and
						(2)by inserting after subsection (e) the
			 following new subsection (f):
							
								(f)Any action required by subsections (d) and
				(e) with respect to a complaint submitted by a person to the Secretary under
				subsection (a) shall be completed by the Secretary not later than 90 days after
				receipt of such
				complaint.
								.
						(d)Expedition of referrals
						(1)Expedition of referrals to Attorney
			 GeneralSection 4323(a)(1) is
			 amended by inserting Not later than 60 days after the Secretary receives
			 such a request with respect to a complaint, the Secretary shall refer the
			 complaint to the Attorney General. after to the Attorney
			 General..
						(2)Expedition of referrals to Special
			 CounselSection 4324(a)(1) is
			 amended by striking The Secretary shall refer and inserting
			 Not later than 60 days after the date the Secretary receives such a
			 request, the Secretary shall refer.
						(e)Notification of representation
						(1)Notification by Attorney
			 GeneralSection 4323(a) is
			 further amended—
							(A)by redesignating paragraph (2) as paragraph
			 (3); and
							(B)by inserting after paragraph (1) the
			 following new paragraph (2):
								
									(2)Not later than 60 days after the date the
				Attorney General receives a referral under paragraph (1), the Attorney General
				shall—
										(A)make a decision whether to appear on behalf
				of, and act as attorney for, the person on whose behalf the complaint is
				submitted; and
										(B)notify such person in writing of such
				decision.
										.
							(2)Notification by Special
			 CounselSubparagraph (B) of
			 section 4324(a)(2) is amended to read as follows:
							
								(B)Not later than 60 days after the date the
				Special Counsel receives a referral under paragraph (1), the Special Counsel
				shall—
									(i)make a decision whether to represent a
				person before the Merit Systems Protection Board under subparagraph (A);
				and
									(ii)notify such person in writing of such
				decision.
									.
						(f)Deadlines, statutes of limitations, and
			 related matters
						(1)In generalSubchapter III of chapter 43 is amended by
			 adding at the end the following new section:
							
								4327.Noncompliance of Federal officials with
				deadlines; inapplicability of statutes of limitations
									(a)Effect of noncompliance of Federal
				officials with deadlines(1)The inability of the Secretary, the
				Attorney General, or the Special Counsel to comply with a deadline applicable
				to such official under section 4322, 4323, or 4324 of this title—
											(A)shall not affect the authority of the
				Attorney General or the Special Counsel to represent and file an action or
				submit a complaint on behalf of a person under section 4323 or 4324 of this
				title;
											(B)shall not affect the right of a
				person—
												(i)to commence an action under section 4323 of
				this title;
												(ii)to submit a complaint under section 4324 of
				this title; or
												(iii)to obtain any type of assistance or relief
				authorized by this chapter;
												(C)shall not deprive a Federal court, the
				Merit Systems Protection Board, or a State court of jurisdiction over an action
				or complaint filed by the Attorney General, the Special Counsel, or a person
				under section 4323 or 4324 of this title; and
											(D)shall not constitute a defense, including a
				statute of limitations period, that any employer (including a State, a private
				employer, or a Federal executive agency) or the Office of Personnel Management
				may raise in an action filed by the Attorney General, the Special Counsel, or a
				person under section 4323 or 4324 of this title.
											(2)If the Secretary, the Attorney General, or
				the Special Counsel is unable to meet a deadline applicable to such official in
				section 4322(f), 4323(a)(1), 4323(a)(2), 4324(a)(1), or 4324(a)(2)(B) of this
				title, and the person agrees to an extension of time, the Secretary, the
				Attorney General, or the Special Counsel, as the case may be, shall complete
				the required action within the additional period of time agreed to by the
				person.
										(b)Inapplicability of statutes of
				limitationsIf any person
				seeks to file a complaint or claim with the Secretary, the Merit Systems
				Protection Board, or a Federal or State court under this chapter alleging a
				violation of this chapter, there shall be no limit on the period for filing the
				complaint or
				claim.
									.
						(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 43 is amended by inserting after the item relating to section 4326 the
			 following new item:
							
								
									4327. Noncompliance of Federal officials with deadlines;
				inapplicability of statutes of
				limitations.
								
								.
						(3)Conforming amendmentSection 4323 is further amended—
							(A)by striking subsection (i); and
							(B)by redesignating subsection (j) as
			 subsection (i).
							312.Modification and expansion of reporting
			 requirements with respect to enforcement of USERRA
					(a)Date of annual reportsSection 4332 is amended by striking
			 and no later than February 1, 2005 and all that follows through
			 the such February 1: and inserting , transmit to Congress
			 not later than July 1 each year a report on matters for the fiscal year ending
			 in the year before the year in which such report is transmitted as
			 follows:.
					(b)Modification of annual reports by
			 SecretarySuch section is
			 further amended—
						(1)by striking The Secretary
			 shall and inserting (a)
			 Annual report by
			 Secretary.—The Secretary shall;
						(2)in paragraph (3), by inserting before the
			 period at the end the following: and the number of actions initiated by
			 the Office of Special Counsel before the Merit Systems Protection Board
			 pursuant to section 4324 during such fiscal year;
						(3)by redesignating paragraphs (6) and (7) as
			 paragraphs (9) and (10), respectively;
						(4)by inserting after paragraph (5) the
			 following new paragraph (8):
							
								(8)With respect to the cases reported on
				pursuant to paragraphs (1), (2), (3), (4), and (5) the number of such cases
				that involve persons with different occupations or persons seeking different
				occupations, as designated by the Standard Occupational Classification
				System.
								.
						(5)by redesignating paragraph (5) as paragraph
			 (7);
						(6)by inserting after paragraph (4) the
			 following new paragraphs (5) and (6):
							
								(5)The number of cases reviewed by the
				Secretary and the Secretary of Defense through the National Committee for
				Employer Support of the Guard and Reserve of the Department of Defense that
				involve the same person.
								(6)With respect to the cases reported on
				pursuant to paragraphs (1), (2), (3), (4), and (5)—
									(A)the number of such cases that involve a
				disability-related issue; and
									(B)the number of such cases that involve a
				person who has a service-connected
				disability.
									;
				and
						(7)in paragraph (7), as redesignated by
			 paragraph (5) of this subsection, by striking or (4) and
			 inserting (4), or (5).
						(c)Additional reportsSuch section is further amended by adding
			 at the end the following new subsection:
						
							(b)Quarterly reports
								(1)Quarterly report by SecretaryNot later than 30 days after the end of
				each fiscal quarter, the Secretary shall submit to Congress, the Secretary of
				Defense, the Attorney General, and the Special Counsel a report setting forth,
				for the previous full quarter, the following:
									(A)The number of cases for which the Secretary
				did not meet the requirements of section 4322(f) of this title.
									(B)The number of cases for which the Secretary
				received a request for a referral under paragraph (1) of section 4323(a) of
				this title but did not make such referral within the time period required by
				such paragraph.
									(2)Quarterly report by Attorney
				GeneralNot later than 30
				days after the end of each fiscal quarter, the Attorney General shall submit to
				Congress, the Secretary, the Secretary of Defense, and the Special Counsel a
				report setting forth, for the previous full quarter, the number of cases for
				which the Attorney General received a referral under paragraph (1) of section
				4323(a) of this title but did not meet the requirements of paragraph (2) of
				section 4323(a) of this title for such referral.
								(3)Quarterly report by Special
				CounselNot later than 30
				days after the end of each fiscal quarter, the Special Counsel shall submit to
				Congress, the Secretary, the Secretary of Defense, and the Attorney General a
				report setting forth, for the previous full quarter, the number of cases for
				which the Special Counsel received a referral under paragraph (1) of section
				4324(a) of this title but did not meet the requirements of paragraph (2)(B) of
				section 4324(a) of this title for such
				referral.
								.
					(d)Uniform categorization of
			 dataSuch section is further
			 amended by adding at the end the following new subsection:
						
							(c)Uniform categorization of
				dataThe Secretary shall
				coordinate with the Secretary of Defense, the Attorney General, and the Special
				Counsel to ensure that—
								(1)the information in the reports required by
				this section is categorized in a uniform way; and
								(2)the Secretary, the Secretary of Defense,
				the Attorney General, and the Special Counsel each have electronic access to
				the case files reviewed under this chapter by the Secretary, the Secretary of
				Defense, the Attorney General, and the Special Counsel with due regard for the
				provisions of section 552a of title
				5.
								.
					(e)Comptroller General reportNot later than two years after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report that contains the following:
						(1)An assessment of the reliability of the
			 data contained in the reports submitted under subsection (b) of section 4332 of
			 title 38, United States Code (as amended by subsection (c) of this section), as
			 of the date of such report.
						(2)An assessment of the timeliness of the
			 reports submitted under subsection (b) of section 4332 of title 38, United
			 States Code (as so amended), as of such date.
						(3)The extent to which the Secretary of Labor
			 is meeting the timeliness requirements of subsections (c)(1) and (f) of section
			 4322 of title 38, United States Code (as amended by section 311 of this Act),
			 and section 4323(a)(1) of title 38, United States Code (as so amended), as of
			 the date of such report.
						(4)The extent to which the Attorney General is
			 meeting the timeliness requirements of section 4323(a)(2) of title 38, United
			 States Code (as amended by section 311 of this Act), as of the date of such
			 report.
						(5)The extent to which the Special Counsel is
			 meeting the timeliness requirements of section 4324(a)(2)(B) of title 38,
			 United States Code (as amended by section 311 of this Act), as of the date of
			 such report.
						(f)Effective
			 dateThe amendments made by
			 this section shall apply with respect to each report required under section
			 4332 of title 38, United States Code (as amended by this section), after the
			 date of the enactment of this Act.
					313.Training for executive branch human
			 resources personnel on employment and reemployment rights of members of the
			 uniformed services
					(a)Training requiredSubchapter IV of chapter 43 is amended by
			 adding at the end the following new section:
						
							4335.Training for Federal executive agency human
				resources personnel on employment and reemployment rights and
				limitations
								(a)Training requiredThe head of each Federal executive agency
				shall provide training for the human resources personnel of such agency on the
				following:
									(1)The rights, benefits, and obligations of
				members of the uniformed services under this chapter.
									(2)The application and administration of the
				requirements of this chapter by such agency with respect to such
				members.
									(b)ConsultationThe training provided under subsection (a)
				shall be developed and provided in consultation with the Director of the Office
				of Personnel Management.
								(c)FrequencyThe training under subsection (a) shall be
				provided with such frequency as the Director of the Office of Personnel
				Management shall specify in order to ensure that the human resources personnel
				of Federal executive agencies are kept fully and currently informed of the
				matters covered by the training.
								(d)Human resources personnel
				definedIn this section, the
				term human resources personnel, in the case of a Federal executive
				agency, means any personnel of the agency who are authorized to recommend,
				take, or approve any personnel action that is subject to the requirements of
				this chapter with respect to employees of the
				agency.
								.
					(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 43 is amended by adding at the end the following new item:
						
							
								4335. Training for
				Federal executive agency human resources personnel on employment and
				reemployment rights and
				limitations.
							
							.
					314.Report on the employment needs of Native
			 American veterans living on tribal lands
					(a)ReportNot later than December 1, 2009, the
			 Secretary of Labor shall, in consultation with the Secretary of Veterans
			 Affairs and the Secretary of the Interior, submit to the Committee on Veterans'
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report assessing the employment needs of Native American
			 (American Indian, Alaska Native, Native Hawaiian, and Pacific Islander)
			 veterans living on tribal lands, including Indian reservations, Alaska Native
			 villages, and Hawaiian Home Lands. The report shall include—
						(1)a review of current and prior
			 government-to-government relationships between tribal organizations and the
			 Veterans' Employment and Training Service of the Department of Labor;
			 and
						(2)recommendations for improving employment
			 and job training opportunities for Native American veterans on tribal land,
			 especially through the utilization of resources for veterans.
						(b)Tribal organization definedIn this section, the term tribal
			 organization has the meaning given such term in section 3765(4) of title
			 38, United States Code.
					315.Equity
			 powersSection 4323(e) of
			 title 38, United States Code, is amended by striking may use and
			 inserting shall use, in any case in which the court determines it is
			 appropriate,.
				316.Waiver of residency requirement for
			 Directors for Veterans' Employment and TrainingSection 4103(a)(2) is amended—
					(1)by inserting (A) after
			 (2); and
					(2)by adding at the end the following new
			 subparagraph:
						
							(B)The Secretary may waive the requirement in
				subparagraph (A) with respect to a Director for Veterans' Employment and
				Training if the Secretary determines that the waiver is in the public interest.
				Any such waiver shall be made on a case-by-case
				basis.
							.
					317.Modification of special unemployment study
			 to cover veterans of Post 9/11 Global Operations
					(a)Modification of studySubsection (a)(1) of section 4110A is
			 amended—
						(1)in the matter before subparagraph (A), by
			 striking a study every two years and inserting an annual
			 study; and
						(2)by striking
			 subparagraphs (A) through (E) and inserting the following new
			 subparagraphs:
							
								(A)Veterans who were called to active
				duty while members of the National Guard or a Reserve Component.
								(B)Veterans who served in combat or in a
				war zone in the Post 9/11 Global Operations theaters.
								(C)Veterans who served on active duty
				during the Post 9/11 Global Operations period who did not serve in the Post
				9/11 Global Operations theaters.
								(D)Veterans of the Vietnam era who served
				in the Vietnam theater of operations during the Vietnam era.
								(E)Veterans who served on active duty
				during the Vietnam era who did not serve in the Vietnam theater of
				operations.
								(F)Veterans discharged or released from
				active duty within four years of the applicable study.
								(G)Special disabled
				veterans.
								.
						(b)DefinitionsSuch section is further amended by adding
			 at the end the following new subsection:
						
							(c)In this section:
								(1)The term Post 9/11 Global Operations
				period means the period of the Persian Gulf War beginning on September
				11, 2001, and ending on the date thereafter prescribed by Presidential
				proclamation or law.
								(2)The term Post 9/11 Global Operations
				theaters means Afghanistan, Iraq, or any other theater in which the
				Global War on Terrorism Expeditionary Medal is awarded for
				service.
								.
					BEducation Matters
				321.Modification of period of eligibility for
			 Survivors' and Dependents' Educational Assistance of certain spouses of
			 individuals with service-connected disabilities total and permanent in
			 natureSection 3512(b)(1) is
			 amended—
					(1)in subparagraph (A), by striking
			 subparagraph (B) or (C) and inserting subparagraph (B),
			 (C), or (D); and
					(2)by adding at the end the following new
			 subparagraph:
						
							(D)Notwithstanding subparagraph (A), an
				eligible person referred to in that subparagraph who is made eligible under
				section 3501(a)(1)(D)(i) of this title by reason of a service-connected
				disability that was determined to be a total disability permanent in nature not
				later than three years after discharge from service may be afforded educational
				assistance under this chapter during the 20-year period beginning on the date
				the disability was so determined to be a total disability permanent in nature,
				but only if the eligible person remains the spouse of the disabled person
				throughout the
				period.
							.
					322.Repeal of requirement for report to the
			 Secretary of Veterans Affairs on prior trainingSection 3676(c)(4) is amended by striking
			 and the Secretary.
				323.Modification of waiting period before
			 affirmation of enrollment in a correspondence courseSection 3686(b) is amended by striking
			 ten and inserting five.
				324.Change of programs of education at the same
			 educational institutionSection 3691(d) is amended—
					(1)by redesignating paragraphs (1), (2), (3),
			 and (4) as subparagraphs (A), (B), (C), and (D), respectively;
					(2)by inserting (1) after
			 (d);
					(3)in subparagraph (C) of paragraph (1), as
			 redesignated by paragraphs (1) and (2) of this section, by striking
			 or at the end;
					(4)in subparagraph (D) of paragraph (1), as so
			 redesignated, by striking the period at the end and inserting ;
			 or; and
					(5)by adding at the end the following:
						
							(E)the change from the program to another
				program is at the same educational institution and such educational institution
				determines that the new program is suitable to the aptitudes, interests, and
				abilities of the veteran or eligible person and certifies to the Secretary the
				enrollment of the veteran or eligible person in the new program.
							(2)A
				veteran or eligible person undergoing a change from one program of education to
				another program of education as described in paragraph (1)(E) shall not be
				required to apply to the Secretary for approval of such
				change.
							.
					325.Repeal of certification requirement with
			 respect to applications for approval of self-employment on-job
			 trainingSection 3677(b) is
			 amended by adding at the end the following new paragraph:
					
						(3)The requirement for certification under
				paragraph (1) shall not apply to training described in section 3452(e)(2) of
				this
				title.
						.
				326.Coordination of approval activities in the
			 administration of education benefits
					(a)Coordination
						(1)In generalSection 3673 is amended—
							(A)by redesignating subsection (b) as
			 subsection (c); and
							(B)by inserting after subsection (a) the
			 following new subsection (b):
								
									(b)Coordination of activitiesThe Secretary shall take appropriate
				actions to ensure the coordination of approval activities performed by State
				approving agencies under this chapter and chapters 34 and 35 of this title and
				approval activities performed by the Department of Labor, the Department of
				Education, and other entities in order to reduce overlap and improve efficiency
				in the performance of such
				activities.
									.
							(2)Conforming and clerical
			 amendments(A)The heading of such section is amended to
			 read as follows:
								
									3673.Approval activities: cooperation and
				coordination of
				activities
									.
							(B)The table of sections at the beginning of
			 chapter 36 is amended by striking the item relating to section 3673 and
			 inserting the following new item:
								
									
										3673. Approval
				activities: cooperation and coordination of
				activities.
									
									.
							(3)Stylistic amendmentsSuch section is further amended—
							(A)in subsection (a), by inserting
			 Cooperation in
			 activities.— after (a); and
							(B)in subsection (c), as redesignated by
			 paragraph (1)(A) of this subsection, by inserting Availability of information
			 material.— after (c).
							(b)ReportNot later than 240 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 the Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report setting forth the
			 following:
						(1)The actions taken to establish
			 outcome-oriented performance standards for State approving agencies created or
			 designated under section 3671 of title 38, United States Code, including a
			 description of any plans for, and the status of the implementation of, such
			 standards as part of the evaluations of State approving agencies required by
			 section 3674A of title 38, United States Code.
						(2)The actions taken to implement a tracking
			 and reporting system for resources expended for approval and outreach
			 activities by such agencies.
						(3)Any recommendations for legislative action
			 that the Secretary considers appropriate to achieve the complete implementation
			 of the standards described in paragraph (1).
						CVocational
			 Rehabilitation Matters
				331.Waiver of 24-month limitation on program of
			 independent living services and assistance for veterans with a severe
			 disability incurred in the Post-9/11 Global Operations periodSection 3105(d) is amended—
					(1)by striking Unless the
			 Secretary and all that follows through the period of a
			 program and inserting (1) Except as provided in paragraph (2),
			 the period of a program; and
					(2)by adding at the end the following new
			 paragraph:
						
							(2)(A)The period of a program of independent
				living services and assistance for a veteran under this chapter may exceed
				twenty-four months as follows:
									(i)If the Secretary determines that a longer
				period is necessary and likely to result in a substantial increase in the
				veteran's level of independence in daily living.
									(ii)If the veteran served on active duty during
				the Post-9/11 Global Operations period and has a severe disability (as
				determined by the Secretary for purposes of this clause) incurred or aggravated
				in such service.
									(B)In this paragraph, the term Post-9/11
				Global Operations period means the period of the Persian Gulf War
				beginning on September 11, 2001, and ending on the date thereafter prescribed
				by Presidential proclamation or by
				law.
								.
					332.Increase in cap
			 of number of veterans participating in independent living programSection 3120(e) of title 38, United States
			 Code, is amended by striking 2500 veterans and inserting
			 2600 veterans.
				333.Report on measures to assist and encourage
			 veterans in completing vocational rehabilitation
					(a)Study
			 requiredThe Secretary of
			 Veterans Affairs shall conduct a study on measures to assist and encourage
			 veterans in completing their vocational rehabilitation plans. The study shall
			 include an identification of the following elements, to the extent that such
			 elements do not duplicate studies conducted or reports released by the
			 Secretary during the one-year period beginning on the date of the enactment of
			 this Act:
						(1)The various factors that may prevent or
			 preclude veterans from completing their vocational rehabilitation plans through
			 the Department of Veterans Affairs or otherwise achieving the vocational
			 rehabilitation objectives of such plans.
						(2)The actions to be taken by the Secretary to
			 assist and encourage veterans in overcoming the factors identified in paragraph
			 (1) and in otherwise completing their vocational rehabilitation plans or
			 achieving the vocational rehabilitation objectives of such plans.
						(b)Matters To Be examinedIn conducting the study required by
			 subsection (a), the Secretary shall examine the following:
						(1)Measures utilized by public and private
			 vocational rehabilitation service providers for individuals with disabilities
			 in the United States, and in other countries, that promote successful outcomes
			 by the program participants.
						(2)Any studies or survey data available to the
			 Secretary that relates to the matters covered by the study.
						(3)The extent to which disability compensation
			 may be used as an incentive to encourage veterans to participate in and
			 complete a vocational rehabilitation plan.
						(4)The report of the Veterans' Disability
			 Benefits Commission established pursuant to section 1501 of the National
			 Defense Authorization Act of 2004 (38 U.S.C. 1101 note).
						(5)The report of the President's Commission on
			 Care for America's Returning Wounded Warriors.
						(6)Any other matters that the Secretary
			 considers appropriate for purposes of the study.
						(c)ConsiderationsIn conducting the study required by
			 subsection (a), the Secretary shall consider—
						(1)the extent to which bonus payments or other
			 incentives may be used to encourage veterans to complete their vocational
			 rehabilitation plans or otherwise achieve the vocational rehabilitation
			 objectives of such plans; and
						(2)such other matters as the Secretary
			 considers appropriate.
						(d)ConsultationIn conducting the study required by
			 subsection (a), the Secretary—
						(1)shall consult with such veterans and
			 military service organizations, and with such other public and private
			 organizations and individuals, as the Secretary considers appropriate;
			 and
						(2)may employ consultants.
						(e)ReportNot later than 270 days after the
			 commencement of the study required by subsection (a), the Secretary shall
			 submit to the Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the study. The
			 report shall include the following:
						(1)The findings of the Secretary under the
			 study.
						(2)Any recommendations that the Secretary
			 considers appropriate for actions to be taken by the Secretary in light of the
			 study, including a proposal for such legislative or administrative action as
			 the Secretary considers appropriate to implement the recommendations.
						334.Longitudinal study
			 of Department of Veterans Affairs vocational rehabilitation programs
					(a)Study
			 requiredChapter 31 is
			 amended by adding at the end the following new section:
						
							3122.Longitudinal
				study of vocational rehabilitation programs
								(a)Study
				required(1)Subject to the
				availability of appropriated funds, the Secretary shall conduct a longitudinal
				study of a statistically valid sample of each of the groups of individuals
				described in paragraph (2). The Secretary shall study each such group over a
				period of at least 20 years.
									(2)The groups of individuals described
				in this paragraph are the following:
										(A)Individuals who begin participating in
				a vocational rehabilitation program under this chapter during fiscal year
				2010.
										(B)Individuals who begin participating in such
				a program during fiscal year 2012.
										(C)Individuals who begin participating in such
				a program during fiscal year 2014.
										(b)Annual
				reportsBy not later than
				July 1 of each year covered by the study required under subsection (a), the
				Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and
				House of Representatives a report on the study during the preceding
				year.
								(c)Contents of
				reportThe Secretary shall
				include in the report required under subsection (b) any data the Secretary
				determines is necessary to determine the long-term outcomes of the individuals
				participating in the vocational rehabilitation programs under this chapter. The
				Secretary may add data elements from time to time as necessary. In addition,
				each such report shall contain the following information:
									(1)The number of
				individuals participating in vocational rehabilitation programs under this
				chapter who suspended participation in such a program during the year covered
				by the report.
									(2)The average number
				of months such individuals served on active duty.
									(3)The distribution
				of disability ratings of such individuals.
									(4)The types of other
				benefits administered by the Secretary received by such individuals.
									(5)The types of
				social security benefits received by such individuals.
									(6)Any unemployment
				benefits received by such individuals.
									(7)The average number
				of months such individuals were employed during the year covered by the
				report.
									(8)The average annual
				starting and ending salaries of such individuals who were employed during the
				year covered by the report.
									(9)The number of such
				individuals enrolled in an institution of higher learning, as that term is
				defined in section 3452(f) of this title.
									(10)The average
				number of academic credit hours, degrees, and certificates obtained by such
				individuals during the year covered by the report.
									(11)The average
				number of visits such individuals made to Department medical facilities during
				the year covered by the report.
									(12)The average
				number of visits such individuals made to non-Department medical facilities
				during the year covered by the report.
									(13)The average
				annual income of such individuals.
									(14)The average total
				household income of such individuals for the year covered by the report.
									(15)The percentage of
				such individuals who own their principal residences.
									(16)The average number
				of dependents of each such
				veteran.
									.
					(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
						
							
								3122. Longitudinal study of vocational
				rehabilitation
				programs.
							
							.
					IVInsurance Matters
			401.Report on inclusion of severe and acute
			 post-traumatic stress disorder among conditions covered by traumatic injury
			 protection coverage under Servicemembers' Group Life Insurance
				(a)Report requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall, in
			 consultation with the Secretary of Defense, submit to the appropriate
			 committees of Congress a report setting forth the assessment of the Secretary
			 of Veterans Affairs as to the feasability and advisability of including severe
			 and acute post-traumatic stress disorder (PTSD) among the conditions covered by
			 traumatic injury protection coverage under Servicemembers' Group Life Insurance
			 under section 1980A of title 38, United States Code.
				(b)ConsiderationsIn preparing the assessment required by
			 subsection (a), the Secretary of Veterans Affairs shall consider the
			 following:
					(1)The advisability of providing traumatic
			 injury protection coverage under Servicemembers' Group Life Insurance under
			 section 1980A of title 38, United States Code, for post-traumatic stress
			 disorder incurred by a member of the Armed Forces as a direct result of
			 military service in a combat zone that renders the member unable to carry out
			 the daily activities of living after the member is discharged or released from
			 military service.
					(2)The unique circumstances of military
			 service, and the unique experiences of members of the Armed Forces who are
			 deployed to a combat zone.
					(3)Any financial strain incurred by family
			 members of members of the Armed Forces who have severe and acute post-traumatic
			 stress disorder.
					(4)The recovery time, and any particular
			 difficulty of the recovery process, for recovery from severe and acute
			 post-traumatic stress disorder.
					(5)Such other matters as the Secretary
			 considers appropriate.
					(c)Appropriate committees of Congress
			 definedIn this section, the
			 term appropriate committees of Congress means—
					(1)the Committee on Armed Services and the
			 Committee on Veterans' Affairs of the Senate; and
					(2)the Committee on Armed Services and the
			 Committee on Veterans' Affairs of the House of Representatives.
					402.Treatment of stillborn children as
			 insurable dependents under Servicemembers' Group Life Insurance
				(a)TreatmentSection 1965(10) is amended by adding at
			 the end the following new subparagraph:
					
						(C)The member's stillborn
				child.
						.
				(b)Conforming amendmentSection 101(4)(A) is amended by striking
			 section 1965(10)(B) in the matter preceding clause (i) and
			 inserting subparagraph (B) or (C) of section 1965(10).
				403.Other enhancements of Servicemembers' Group
			 Life Insurance coverage
				(a)Expansion of servicemembers' group life
			 insurance To include certain members of individual ready reserve
					(1)In generalSection 1967(a)(1)(C) is amended by
			 striking section 1965(5)(B) of this title and inserting
			 subparagraph (B) or (C) of section 1965(5) of this title.
					(2)Conforming amendments
						(A)Section 1967(a)(5)(C) is amended by
			 striking section 1965(5)(B) of this title and inserting
			 subparagraph (B) or (C) of section 1965(5) of this title;
			 and
						(B)Section 1969(g)(1)(B) is amended by
			 striking section 1965(5)(B) of this title and inserting
			 subparagraph (B) or (C) of section 1965(5) of this title.
						(b)Reduction in period of dependents' coverage
			 after member separatesSection 1968(a)(5)(B)(ii) is amended by
			 striking 120 days after.
				(c)Authority To set premiums for ready
			 reservists' spousesSection
			 1969(g)(1)(B) is amended by striking (which shall be the same for all
			 such members).
				(d)Forfeiture of veterans' group life
			 insuranceSection 1973 is
			 amended by striking under this subchapter and inserting
			 and Veterans' Group Life Insurance under this subchapter.
				(e)Effective and applicability dates
					(1)The amendments made by subsection (a) shall
			 take effect on the date of the enactment of this Act.
					(2)The amendment made by subsection (b) shall
			 apply with respect to Servicemembers' Group Life Insurance coverage for an
			 insurable dependent of a member, as defined in section 1965(10) of title 38,
			 United States Code (as amended by section 402 of this Act), that begins on or
			 after the date of the enactment of this Act.
					(3)The amendment made by subsection (c) shall
			 take effect as if enacted on June 5, 2001, immediately after the enactment of
			 the Veterans' Survivor Benefits Improvements Act of 2001 (Public Law 107–14;
			 115 Stat. 25).
					(4)The amendment made by subsection (d) shall
			 apply with respect to any act of mutiny, treason, spying, or desertion
			 committed on or after the date of the enactment of this Act for which a person
			 is found guilty, or with respect to refusal because of conscientious objections
			 to perform service in, or to wear the uniform of, the Armed Forces on or after
			 the date of the enactment of this Act.
					404.Administrative costs of service disabled
			 veterans' insuranceSection
			 1922(a) is amended by striking directly from such fund and
			 inserting directly from such fund; and (5) administrative costs to the
			 Government for the costs of the program of insurance under this section shall
			 be paid from premiums credited to the fund under paragraph (4), and payments
			 for claims against the fund under paragraph (4) for amounts in excess of
			 amounts credited to such fund under that paragraph (after such administrative
			 costs have been paid) shall be paid from appropriations to the
			 fund.
			VHousing Matters
			501.Temporary increase in maximum loan guaranty
			 amount for certain housing loans guaranteed by Secretary of Veterans
			 AffairsNotwithstanding
			 subparagraph (C) of section 3703(a)(1) of title 38, United States Code, for
			 purposes of any loan described in subparagraph (A)(i)(IV) of such section that
			 is originated during the period beginning on the date of the enactment of this
			 Act and ending on December 31, 2011, the term maximum guaranty
			 amount shall mean an amount equal to 25 percent of the higher of—
				(1)the limitation determined under section
			 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C.
			 1454(a)(2)) for the calendar year in which the loan is originated for a
			 single-family residence; or
				(2)125 percent of the area median price for a
			 single-family residence, but in no case to exceed 175 percent of the limitation
			 determined under such section 305(a)(2) for the calendar year in which the loan
			 is originated for a single-family residence.
				502.Report on impact of mortgage foreclosures
			 on veterans
				(a)Report requiredNot later than December 31, 2009, the
			 Secretary of Veterans Affairs shall submit to the Committee on Veterans'
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the effects of mortgage foreclosures on
			 veterans.
				(b)ElementsThe report required by subsection (a) shall
			 include the following:
					(1)A general assessment of the income of
			 veterans who have recently separated from the Armed Forces.
					(2)An assessment of the effects of any lag or
			 delay in the adjudication by the Secretary of claims of veterans for disability
			 compensation on the capacity of veterans to maintain adequate or suitable
			 housing.
					(3)A description of the extent to which the
			 provisions of the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.)
			 protect veterans from mortgage foreclosure, and an assessment of the adequacy
			 of such protections.
					(4)A description and assessment of the
			 adequacy of the home loan guaranty programs of the Department of Veterans
			 Affairs, including the authorities of such programs and the assistance provided
			 individuals in the utilization of such programs, in preventing foreclosure for
			 veterans recently separated from the Armed Forces, and for members of the Armed
			 Forces, who have home loans guaranteed by the Secretary.
					503.Requirement for
			 regular updates to handbook for design furnished to veterans eligible for
			 specially adapted housing assistance by Secretary of Veterans
			 AffairsSection 2103 is
			 amended—
				(1)by striking
			 The Secretary and inserting (a) Plans and specifications.—The
			 Secretary; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Handbook for
				designThe Secretary shall
				make available to veterans eligible for assistance under this chapter, without
				cost to the veterans, a handbook containing appropriate designs for specially
				adapted housing. The Secretary shall update such handbook at least once every
				six years to take into account any new or unique disabilities, including vision
				impairments, impairments specific to the upper limbs, and burn
				injuries.
						.
				504.Enhancement of refinancing of home loans by
			 veterans
				(a)Inclusion of refinancing loans among loans
			 subject to guaranty maximumSection 3703(a)(1)(A)(i)(IV) is amended by
			 inserting (5), after (3),.
				(b)Increase in maximum percentage of
			 loan-to-value of refinancing loans subject to guarantySection 3710(b)(8) is amended by striking
			 90 percent and inserting 100 percent.
				505.Extension of
			 certain veterans home loan guaranty programs
				(a)Extension of
			 demonstration project on adjustable rate mortgagesSection
			 3707(a) of title 38, United States Code, is amended by striking
			 2008 and inserting 2012.
				(b)Extension of
			 demonstration project on hybrid adjustable rate mortgagesSection
			 3707A(a) of such title is amended by striking 2008 and inserting
			 2012.
				VICourt Matters
			601.Temporary increase
			 in number of authorized judges of the United States Court of Appeals for
			 Veterans ClaimsSection 7253
			 is amended by adding at the end the following new subsection:
				
					(i)Additional
				temporary expansion of Court(1)Subject to paragraph
				(2), effective as of December 31, 2009, the authorized number of judges of the
				Court specified in subsection (a) is increased by two.
						(2)Effective as of January 1, 2013, an
				appointment may not be made to the Court if the appointment would result in
				there being more judges of the Court than the authorized number of judges of
				the Court specified in subsection
				(a).
						.
			602.Protection of privacy and security concerns
			 in court recordsSection 7268
			 is amended by adding at the end the following new subsection:
				
					(c)(1)The Court shall prescribe rules, in
				accordance with section 7264(a) of this title, to protect privacy and security
				concerns relating to all filing of documents and the public availability under
				this subsection of documents retained by the Court or filed electronically with
				the Court.
						(2)The rules prescribed under paragraph (1)
				shall be consistent to the extent practicable with rules addressing privacy and
				security issues throughout the Federal courts.
						(3)The rules prescribed under paragraph (1)
				shall take into consideration best practices in Federal and State courts to
				protect private information or otherwise maintain necessary information
				security.
						.
			603.Recall of retired judges of the United
			 States Court of Appeals for Veterans Claims
				(a)Repeal of limit on service of recalled
			 retired judges who voluntarily serve more than 90 daysSection 7257(b)(2) is amended by striking
			 or for more than a total of 180 days (or the equivalent) during any
			 calendar year.
				(b)New judges recalled after retirement
			 receive pay of current judges only during period of recall
					(1)In generalSection 7296(c) is amended by striking
			 paragraph (1) and inserting the following new paragraph:
						
							(1)(A)A judge who is appointed on or after the
				date of the enactment of the Veterans'
				Benefits Improvement Act of 2008 and who retires under subsection
				(b) and elects under subsection (d) to receive retired pay under this
				subsection shall (except as provided in paragraph (2)) receive retired pay as
				follows:
									(i)In the case of a judge who is a
				recall-eligible retired judge under section 7257 of this title, the retired pay
				of the judge shall (subject to section 7257(d)(2) of this title) be the rate of
				pay applicable to that judge at the time of retirement, as adjusted from time
				to time under subsection (f)(3).
									(ii)In the case of a judge other than a
				recall-eligible retired judge, the retired pay of the judge shall be the rate
				of pay applicable to that judge at the time of retirement.
									(B)A
				judge who retired before the date of the enactment of the
				Veterans' Benefits Improvement Act of
				2008 and elected under subsection (d) to receive retired pay
				under this subsection, or a judge who retires under subsection (b) and elects
				under subsection (d) to receive retired pay under this subsection, shall
				(except as provided in paragraph (2)) receive retired pay as follows:
									(i)In the case of a judge who is a
				recall-eligible retired judge under section 7257 of this title or who was a
				recall-eligible retired judge under that section and was removed from recall
				status under subsection (b)(4) of that section by reason of disability, the
				retired pay of the judge shall be the pay of a judge of the court.
									(ii)In the case of a judge who at the time of
				retirement did not provide notice under section 7257 of this title of
				availability for service in a recalled status, the retired pay of the judge
				shall be the rate of pay applicable to that judge at the time of
				retirement.
									(iii)In the case of a judge who was a
				recall-eligible retired judge under section 7257 of this title and was removed
				from recall status under subsection (b)(3) of that section, the retired pay of
				the judge shall be the pay of the judge at the time of the removal from recall
				status.
									.
					(2)Cost-of-living adjustment for retired pay
			 of new judges who are recall-eligibleSection 7296(f)(3)(A) is amended by
			 striking paragraph (2) of subsection (c) and inserting
			 paragraph (1)(A)(i) or (2) of subsection (c).
					(3)Pay during period of recallSubsection (d) of section 7257 is amended
			 to read as follows:
						
							(d)(1)The pay of a recall-eligible retired judge
				to whom section 7296(c)(1)(B) of this title applies is the pay specified in
				that section.
								(2)A
				judge who is recalled under this section who retired under chapter 83 or 84 of
				title 5 or to whom section 7296(c)(1)(A) of this title applies shall be paid,
				during the period for which the judge serves in recall status, pay at the rate
				of pay in effect under section 7253(e) of this title for a judge performing
				active service, less the amount of the judge's annuity under the applicable
				provisions of chapter 83 or 84 of title 5 or the judge's annuity under section
				7296(c)(1)(A) of this title, whichever is
				applicable.
								.
					(4)NoticeThe last sentence of section 7257(a)(1) is
			 amended to read as follows: Such a notice provided by a retired judge to
			 whom section 7296(c)(1)(B) of this title applies is
			 irrevocable..
					(c)Limitation on involuntary
			 recallsSection 7257(b)(3) is
			 amended by adding at the end the following new sentence: This paragraph
			 shall not apply to a judge to whom section 7296(c)(1)(A) or 7296(c)(1)(B) of
			 this title applies and who has, in the aggregate, served at least five years of
			 recalled service on the Court under this section..
				604.Annual reports on workload of the United
			 States Court of Appeals for Veterans Claims
				(a)In generalSubchapter III of chapter 72 is amended by
			 adding at the end the following new section:
					
						7288.Annual report
							(a)In generalThe chief judge of the Court shall submit
				to the appropriate committees of Congress each year a report summarizing the
				workload of the Court for the fiscal year ending during the preceding
				year.
							(b)ElementsEach report under subsection (a) shall
				include, with respect to the fiscal year covered by such report, the following
				information:
								(1)The number of appeals filed with the
				Court.
								(2)The number of petitions filed with the
				Court.
								(3)The number of applications filed with the
				Court under section 2412 of title 28.
								(4)The total number of dispositions by each of
				the following:
									(A)The Court as a whole.
									(B)The Clerk of the Court.
									(C)A single judge of the Court.
									(D)A multi-judge panel of the Court.
									(E)The full Court.
									(5)The number of each type of disposition by
				the Court, including settlement, affirmation, remand, vacation, dismissal,
				reversal, grant, and denial.
								(6)The median time from filing an appeal to
				disposition by each of the following:
									(A)The Court as a whole.
									(B)The Clerk of the Court.
									(C)A single judge of the Court.
									(D)Multiple judges of the Court (including a
				multi-judge panel of the Court or the full Court).
									(7)The median time from filing a petition to
				disposition by the Court.
								(8)The median time from filing an application
				under section 2412 of title 28 to disposition by the Court.
								(9)The median time from the completion of
				briefing requirements by the parties to disposition by the Court.
								(10)The number of oral arguments before the
				Court.
								(11)The number of cases appealed to the United
				States Court of Appeals for the Federal Circuit.
								(12)The number and status of appeals and
				petitions pending with the Court and of applications described in paragraph (3)
				as of the end of such fiscal year.
								(13)The number of cases pending with the Court
				more than 18 months as of the end of such fiscal year.
								(14)A summary of any service performed for the
				Court by a recalled retired judge of the Court.
								(15)An assessment of
				the workload of each judge of the Court, including consideration of the
				following:
									(A)The time required
				of each judge for disposition of each type of case.
									(B)The number of
				cases reviewed by the Court.
									(C)The average
				workload of other Federal judges.
									(c)Appropriate committees of Congress
				definedIn this section, the
				term appropriate committees of Congress means—
								(1)the Committee on Veterans' Affairs of the
				Senate; and
								(2)the Committee on Veterans' Affairs of the
				House of
				Representatives.
								.
				(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 72 is amended by inserting after the item related to section 7287 the
			 following new item:
					
						
							7288. Annual
				report.
						
						.
				605.Additional discretion in imposition of
			 practice and registration feesSection 7285(a) is amended—
				(1)in the first sentence, by inserting
			 reasonable after impose a;
				(2)in the second sentence, by striking
			 , except that such amount may not exceed $30 per year;
			 and
				(3)in the third sentence, by inserting
			 reasonable after impose a.
				VIIAssistance to
			 United States Paralympic Integrated Adaptive Sports Program
			701.Findings and
			 purpose
				(a)FindingsCongress
			 makes the following findings:
					(1)In 1998, Congress enacted the Olympic and
			 Amateur Sports Act Amendments of 1998 (33 U.S.C. 101 note), which amended
			 chapter 2205 of title 36, United States Code, and included a statement that the
			 purpose of the Act was to encourage and provide assistance to amateur
			 athletic programs and competition for amateur athletes with disabilities,
			 including, where feasible, the expansion of opportunities for meaningful
			 participation by such amateur athletes in programs of athletic competition for
			 able-bodied amateur athletes.
					(2)The United States
			 Olympic Committee manages and administers the Paralympic Program for physically
			 disabled athletes.
					(3)The Department of
			 Veterans Affairs provides health care to veterans and administers recreational
			 activities for patients including the Golden Age Games, the National Veterans
			 Wheelchair Games, and the Winter Sports Clinic.
					(4)In
			 2005, the United States Olympic Committee entered into a memorandum of
			 understanding with the Secretary of Veterans Affairs to increase interest in
			 and access to Paralympic sports programs for veterans with physical
			 disabilities by coordinating the activities of the United States Olympic
			 Committee with the Department of Veterans Affairs.
					(5)The Paralympic
			 Program has a significant positive effect on the quality of life of disabled
			 veterans and disabled members of the Armed Forces who participate in the
			 program, including helping to improve the mobility, vitality, and physical,
			 psychological, and social well-being of such participants and reducing the
			 incidence of secondary medical conditions in those participants.
					(6)Because of
			 Operation Iraqi Freedom and Operation Enduring Freedom, the number of disabled
			 veterans and disabled members of the Armed Forces has increased substantially
			 and it is therefore desirable to supplement the rehabilitation and recreation
			 programs of the Department of Veterans Affairs through sports for disabled
			 veterans and members of the Armed Forces.
					(b)PurposeThe
			 purposes of this title are as follows:
					(1)To promote the
			 lifelong health of disabled veterans and disabled members of the Armed Forces
			 through regular participation in physical activity and sports.
					(2)To enhance the
			 recreation activities provided by the Department of Veterans Affairs by
			 promoting disabled sports from the local level through elite levels and by
			 creating partnerships among organizations specializing in supporting, training,
			 and promoting programs for disabled veterans.
					(3)To provide
			 training and support to national and local organizations to provide Paralympic
			 sports training to disabled veterans and disabled members of the Armed Forces
			 in their own communities.
					(4)To provide support
			 to the United States Paralympics, Inc., to increase the participation of
			 disabled veterans and disabled members of the Armed Forces in sports.
					702.Department of
			 Veterans Affairs provision of assistance to United States Paralympics,
			 Inc
				(a)Provision of
			 assistance authorizedSubchapter II of chapter 5 is amended by
			 inserting after section 521 the following new section:
					
						521A.Assistance for
				United States Paralympics, Inc.
							(a)Authorization to
				provide assistanceThe
				Secretary may award grants to the United States Paralympics, Inc., to plan,
				develop, manage, and implement an integrated adaptive sports program for
				disabled veterans and disabled members of the Armed Forces.
							(b)Oversight by
				SecretaryAs a condition of receiving a grant under this section,
				the United States Paralympics, Inc., shall permit the Secretary to conduct such
				oversight of the use of grant funds as the Secretary determines is appropriate.
				The United States Paralympics, Inc., shall be responsible for the use of grant
				funds provided under this section.
							(c)Application
				requirement(1)Before the Secretary may
				award a grant to the United States Paralympics, Inc., under this section, the
				United States Paralympics, Inc., shall submit to the Secretary an application
				that describes the activities to be carried out with the grant, including
				information on specific measurable goals and objectives to be achieved using
				grant funds.
								(2)The application shall include—
									(A)a detailed description of all
				partnerships referred to in paragraph (3) at the national and local levels that
				will be participating in such activities and the amount of grant funds that the
				United States Paralympics, Inc., proposes to make available for each of such
				partnerships; and
									(B)for any fiscal year for which a grant
				is sought, the amount of private donations received by the United States
				Paralympics, Inc., expected to be expended to support operations during that
				fiscal year.
									(3)Partnerships referred to in this
				paragraph are agreements between the United States Paralympics, Inc., and
				organizations with significant experience in the training and support of
				disabled athletes and the promotion of disabled sports at the local and
				national levels. Such organizations may include Disabled Sports USA, Blaze
				Sports, Paralyzed Veterans of America, and Disabled American Veterans. The
				agreements shall detail the scope of activities and funding to be provided by
				the United States Paralympics, Inc., to the partner.
								(d)Use of
				funds(1)The
				United States Paralympics, Inc., with the assistance and cooperation of the
				Secretary and the heads of other appropriate Federal and State departments and
				agencies and partnerships referred to in subsection (c)(3), shall use a grant
				under this section to reimburse grantees with which the United States
				Paralympics, Inc., has entered into a partnership under subsection (c) for the
				direct costs of recruiting, supporting, equipping, encouraging, scheduling,
				facilitating, supervising, and implementing the participation of disabled
				veterans and disabled members of the Armed Forces in the activities described
				in paragraph (3) by supporting a program described in paragraph (2).
								(2)A
				program described in this paragraph is a sports program that—
									(A)promotes basic physical activity,
				games, recreation, training, and competition;
									(B)is approved by the Secretary;
				and
									(C)(i)provides services and
				activities described in paragraph (3) for disabled veterans and disabled
				members of the Armed Forces; and
										(ii)may also provide services and activities
				described in paragraph (3) for individuals with disabilities who are not
				veterans or members of the Armed Forces, or both; except that funds made
				available to carry out this section may not be used to support those
				individuals with disabilities who are not veterans or members of the Armed
				Forces.
										(3)Activities described in this
				paragraph are—
									(A)instruction, participation, and
				competition in Paralympic sports;
									(B)training and technical assistance to
				program administrators, coaches, recreational therapists, instructors,
				Department employees, and other appropriate individuals; and
									(C)coordination, Paralympic
				classification of athletes, athlete assessment, sport-specific training
				techniques, program development (including programs at the local level), sports
				equipment, supplies, program evaluation, and other activities related to the
				implementation and operation of the program.
									(4)A grant made under this section may
				include, at the discretion of the Secretary, an amount for the administrative
				expenses of the United States Paralympics, Inc., but not to exceed five percent
				of the amount of the grant.
								(5)Funds made available by the United States
				Paralympics, Inc., to a grantee under subsection (c) may include an amount for
				administrative expenses, but not to exceed ten percent of the amount of such
				funds.
								(e)Outreach
				requirementAs a condition of
				receiving a grant under this section, the United States Paralympics, Inc.,
				shall agree to conduct a joint outreach campaign with the Secretary of Veterans
				Affairs to inform all eligible veterans and separating members of the Armed
				Forces with physical disabilities about the existence of the integrated
				adaptive sports program, as appropriate, and shall provide for, facilitate, and
				encourage participation of such veterans and separating members of the Armed
				Forces in programs under this section to the extent possible.
							(f)CoordinationThe Secretary shall ensure access to and
				use of appropriate Department sports, recreation, and fitness facilities by
				disabled veterans and disabled members of the Armed Forces participating in the
				integrated adaptive sports program to the maximum extent possible. The
				Secretary shall ensure that such access does not adversely affect any other
				assistance provided to veterans.
							(g)Authorization of
				appropriationsThere is authorized to be appropriated $8,000,000
				for each of fiscal years 2010 through 2013 to carry out this section. Amounts
				appropriated pursuant to this subsection shall remain available without fiscal
				year limitation.
							(h)Separate
				accountingThe Department shall have a separate line item in
				budget proposals of the Department for funds to be appropriated to carry out
				this section. Funds appropriated to carry out this section shall not be
				commingled with any other funds appropriated to the Department.
							(i)Limitation on
				use of fundsExcept as provided in paragraphs (4) and (5) of
				subsection (d), funds appropriated to carry out this section may not be used to
				support or provide services to individuals who are not disabled veterans or
				disabled members of the Armed Forces.
							(j)Annual report to
				Secretary(1)As a condition of
				receiving a grant under this section, the United States Paralympics, Inc.,
				shall agree that by not later than 60 days after the last day of a fiscal year
				for which a grant is provided under this section, the United States
				Paralympics, Inc., shall submit to the Secretary a report setting forth in
				detail the use of the grant funds during that fiscal year, including the number
				of veterans who participated in the integrated adaptive sports program,
				including any programs carried out through a partnership under subsection
				(c)(3), and the administrative expenses of the integrated adaptive sports
				program.
								(2)A report under this subsection may be
				audited by the Secretary.
								(3)For any fiscal year after fiscal year
				2010, the eligibility of the United States Paralympics, Inc., to receive a
				grant under this section shall be contingent upon the submission of the report
				under paragraph (1) for the preceding fiscal year.
								(k)Annual report to
				CongressFor any fiscal year during which the Secretary provides
				assistance under this section, the Secretary shall submit to Congress a report
				on the use of funds provided under this section.
							(l)TerminationThe
				Secretary may only provide assistance under this section during fiscal years
				2010 through
				2013.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 521 the following
			 new item:
					
						
							521A. Assistance for United States
				Paralympics,
				Inc.
						
						.
				(c)Deadline for
			 memorandum of understandingThe Secretary of Veterans Affairs may not
			 award a grant under section 521A of title 38, United States Code, as added by
			 subsection (a), until the United States Paralympics, Inc., and the Secretary
			 have entered into a memorandum of understanding or cooperative agreement
			 regarding implementation of the integrated adaptive sports program under that
			 section. To the extent feasible, such memorandum or agreement shall be
			 concluded not later than 240 days after the date of the enactment of this
			 Act.
				703.Department of
			 Veterans Affairs Office of National Veterans Sports Programs and Special
			 Events
				(a)Establishment of
			 Office of National Veterans Sports Programs and Special
			 EventsChapter 3, as amended by section 222, is amended by adding
			 at the end the following new section:
					
						322.Office of
				National Veterans Sports Programs and Special Events
							(a)EstablishmentThere
				is in the Department an Office of National Veterans Sports Programs and Special
				Events. There is at the head of the Office a Director, who shall report to an
				appropriate official of the Veterans Benefits Administration, as determined by
				the Secretary, or to the Deputy Secretary or Secretary.
							(b)Responsibilities
				of DirectorSubject to the direction of the Secretary, the
				Director—
								(1)shall establish and
				carry out qualifying programs and events;
								(2)may provide for
				sponsorship by the Department of qualifying programs and events;
								(3)may provide for,
				facilitate, and encourage participation by disabled veterans in qualifying
				programs and events;
								(4)shall, to the
				extent feasible, cooperate with the United States Paralympics, Inc., and its
				partners to promote the participation of disabled veterans and disabled members
				of the Armed Forces in sporting events sponsored by the United States
				Paralympics, Inc., and its partners;
								(5)shall seek
				sponsorships and donations from the private sector to defray costs of carrying
				out the responsibilities of the Director to the maximum extent feasible;
				and
								(6)may carry out such
				other responsibilities as the Secretary determines are appropriate.
								(c)Qualifying
				program or eventFor purposes
				of this section, a qualifying program or event is a sports program or other
				event in which disabled veterans and disabled members of the Armed Forces
				participate and that is approved by the Secretary as being consistent with the
				goals and missions of the Department.
							(d)Monthly
				assistance allowance(1)Subject to the
				availability of appropriations for such purpose, the Secretary may provide a
				monthly assistance allowance to a veteran with a disability invited by the
				United States Paralympics, Inc., to compete for a slot on, or selected for, the
				Paralympic Team for any month in which the veteran is training or competing in
				any event sanctioned by the United States Paralympics, Inc., or who is residing
				at a United States Paralympics, Inc., training center.
								(2)The amount of the monthly assistance
				payable to a veteran under paragraph (1) shall be equal to the monthly amount
				of subsistence allowance that would be payable to the veteran under chapter 31
				of this title if the veteran were eligible for and entitled to rehabilitation
				under such chapter.
								(3)In providing assistance under this
				subsection, the Secretary shall give priority to veterans with
				service-connected disabilities.
								(4)There is authorized to be
				appropriated to carry out this subsection $2,000,000 for each of fiscal years
				2010 through 2013.
								(e)Limitation on
				Statutory ConstructionNothing in this section shall be construed
				as a limitation on disabled sports and special events supported by the
				Department as of the date of the enactment of this
				section.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							322. Office of National Veterans Sports
				Programs and Special
				Events.
						
						.
				(c)Assistance at
			 sporting eventsThe Secretary of Veterans Affairs shall direct
			 the Under Secretary for Health of the Department of Veterans Affairs—
					(1)to make available,
			 to the extent determined appropriate by the Secretary, recreational therapists,
			 physical therapists, and other medical staff to facilitate participation of
			 veterans in sporting events conducted under the auspices of the United States
			 Paralympics, Inc.; and
					(2)to allow such
			 personnel to provide support to the programs of the United States Paralympics,
			 Inc., without requiring the use of personal leave.
					704.Comptroller General
			 reportNot later than the last
			 day of fiscal year 2012, the Comptroller General shall submit to Congress a
			 report on the assistance provided to the United States Paralympics, Inc., under
			 section 521A of title 38, United States Code, as added by section 702, and the
			 activities of the Office of National Veterans Sports Programs and Special
			 Events under section 322 of such title, as added by section 703. Such report
			 shall include a description of how the United States Paralympics, Inc., used
			 grants provided by the Department of Veterans Affairs, the number of disabled
			 veterans who benefitted from such grants, and how such veterans
			 benefitted.
			VIIIOther Matters
			801.Authority for suspension or termination of
			 claims of the United States against individuals who died while serving on
			 active duty in the Armed Forces
				(a)AuthoritySection 3711(f) of title 31, United States
			 Code, is amended—
					(1)by redesignating paragraph (3) as paragraph
			 (4); and
					(2)by inserting after paragraph (2) the
			 following new paragraph (3):
						
							(3)The Secretary of Veterans Affairs may
				suspend or terminate an action by the Secretary under subsection (a) to collect
				a claim against the estate of a person who died while serving on active duty as
				a member of the Army, Navy, Air Force, Marine Corps, or Coast Guard during a
				period when the Coast Guard is operating as a service in the Navy if the
				Secretary determines that, under the circumstances applicable with respect to
				the deceased person, it is appropriate to do
				so.
							.
					(b)Equitable refund of amounts
			 collectedThe Secretary of
			 Veterans Affairs may refund to the estate of such person any amount collected
			 by the Secretary (whether before, on, or after the date of the enactment of
			 this Act) from a person who died while serving on active duty as a member of
			 the Armed Forces if the Secretary determines that, under the circumstances
			 applicable with respect to the deceased person, it is appropriate to do
			 so.
				802.Three-year extension of authority to carry
			 out income verificationSection 5317(g) is amended by striking
			 September 30, 2008 and inserting September 30,
			 2011.
			803.Maintenance, management, and availability
			 for research of assets of Air Force Health Study
				(a)PurposeThe purpose of this section is to ensure
			 that the assets transferred to the Medical Follow-Up Agency from the Air Force
			 Health Study are maintained, managed, and made available as a resource for
			 future research for the benefit of veterans and their families, and for other
			 humanitarian purposes.
				(b)Assets from Air Force Health
			 StudyFor purposes of this
			 section, the assets transferred to the Medical Follow-Up Agency from the Air
			 Force Health Study are the assets of the Air Force Health Study transferred to
			 the Medical Follow-Up Agency under section 714 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2290), including electronic data files and biological specimens on all
			 participants in the study (including control subjects).
				(c)Maintenance and management of transferred
			 assetsThe Medical Follow-Up
			 Agency shall maintain and manage the assets transferred to the Agency from the
			 Air Force Health Study.
				(d)Additional near-term research
					(1)In generalThe Medical Follow-Up Agency may, during
			 the period beginning on October 1, 2008, and ending on September 30, 2012,
			 conduct such additional research on the assets transferred to the Agency from
			 the Air Force Health Study as the Agency considers appropriate toward the goal
			 of understanding the determinants of health, and promoting wellness, in
			 veterans.
					(2)ResearchIn carrying out research authorized by this
			 subsection, the Medical Follow-Up Agency may, utilizing amounts available under
			 subsection (f)(1)(B), make grants for such pilot studies for or in connection
			 with such research as the Agency considers appropriate.
					(e)Additional medium-term research
					(1)ReportNot later than March 31, 2012, the Medical
			 Follow-Up Agency shall submit to Congress a report assessing the feasability
			 and advisability of conducting additional research on the assets transferred to
			 the Agency from the Air Force Health Study after September 30, 2012.
					(2)Disposition of assetsIf the report required by paragraph (1)
			 includes an assessment that the research described in that paragraph would be
			 feasible and advisable, the Agency shall, utilizing amounts available under
			 subsection (f)(2), make any disposition of the assets transferred to the Agency
			 from the Air Force Health Study as the Agency considers appropriate in
			 preparation for such research.
					(f)Funding
					(1)In generalFrom amounts available for each of fiscal
			 years 2009 through 2012 for the Department of Veterans Affairs for Medical and
			 Prosthetic Research, amounts shall be available as follows:
						(A)$1,200,000 shall be available in each such
			 fiscal year for maintenance, management, and operation (including maintenance
			 of biological specimens) of the assets transferred to the Medical Follow-Up
			 Agency from the Air Force Health Study.
						(B)$250,000 shall be available in each such
			 fiscal year for the conduct of additional research authorized by subsection
			 (d), including the funding of pilot studies authorized by paragraph (2) of that
			 subsection.
						(2)Medium-term researchFrom amounts available for fiscal year 2012
			 for the Department of Veterans Affairs for Medical and Prosthetic Research,
			 $200,000 shall be available for the preparation of the report required by
			 subsection (e)(1) and for the disposition, if any, of assets authorized by
			 subsection (e)(2).
					804.National Academies study on risk of
			 developing multiple sclerosis as a result of certain service in the Persian
			 Gulf War and Post 9/11 Global Operations theaters
				(a)In generalThe Secretary of Veterans Affairs shall
			 enter into a contract with the Institute of Medicine of the National Academies
			 to conduct a comprehensive epidemiological study for purposes of identifying
			 any increased risk of developing multiple sclerosis as a result of service in
			 the Armed Forces during the Persian Gulf War in the Southwest Asia theater of
			 operations or in the Post 9/11 Global Operations theaters.
				(b)ElementsIn conducting the study required under
			 subsection (a), the Institute of Medicine shall do the following:
					(1)Determine whether service in the Armed
			 Forces during the Persian Gulf War in the Southwest Asia theater of operations,
			 or in the Post 9/11 Global Operations theaters, increased the risk of
			 developing multiple sclerosis.
					(2)Identify the incidence and prevalence of
			 diagnosed neurological diseases, including multiple sclerosis, Parkinson's
			 disease, and brain cancers, as well as central nervous system abnormalities
			 that are difficult to precisely diagnose, in each group as follows:
						(A)Members of the Armed Forces who served
			 during the Persian Gulf War in the Southwest Asia theater of operations.
						(B)Members of the Armed Forces who served in
			 the Post 9/11 Global Operations theaters.
						(C)A non-deployed comparison group for those
			 who served in the Persian Gulf War in the Southwest Asia theater of operations
			 and the Post 9/11 Global Operations theaters.
						(3)Compare the incidence and prevalence of the
			 named diagnosed neurological diseases and undiagnosed central nervous system
			 abnormalities among veterans who served during the Persian Gulf War in the
			 Southwest Asia theater of operations, or in the Post 9/11 Global Operations
			 theaters, in various locations during such periods, as determined by the
			 Institute of Medicine.
					(4)Collect information on risk factors, such
			 as pesticide and other toxic exposures, to which veterans were exposed while
			 serving during the Persian Gulf War in the Southwest Asia theater of operations
			 or the Post 9/11 Global Operations theaters, or thereafter.
					(c)Reports
					(1)Interim
			 reportThe contract required
			 by subsection (a) shall require the Institute of Medicine to submit to the
			 Secretary, and to appropriate committees of Congress, interim progress reports
			 on the study required under subsection (a). Such reports shall not be required
			 to include a description of interim results on the work under the study.
					(2)Final reportThe contract shall require the Institute of
			 Medicine to submit to the Secretary, and to appropriate committees of Congress,
			 a final report on the study by not later than December 31, 2012. The final
			 report shall include such recommendations for legislative or administrative
			 action as the Institute considers appropriate in light of the results of the
			 study.
					(d)FundingThe Secretary shall provide the Institute
			 of Medicine with such funds as are necessary to ensure the timely completion of
			 the study required under subsection (a).
				(e)DefinitionsIn this section:
					(1)The term appropriate committees of
			 Congress means—
						(A)the Committee on Veterans' Affairs of the
			 Senate; and
						(B)the Committee on Veterans' Affairs of the
			 House of Representatives.
						(2)The term Persian Gulf War has
			 the meaning given that term in section 101(33) of title 38, United States
			 Code.
					(3)The term Post 9/11 Global Operations
			 theaters means Afghanistan, Iraq, or any other theater in which the
			 Global War on Terrorism Expeditionary Medal is awarded for service.
					805.Termination or
			 suspension of contracts for cellular telephone service for certain
			 servicemembers
				(a)In
			 generalTitle III of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 531 et seq.) is amended by inserting after section 305 the
			 following new section:
					
						305A.Termination or
				suspension of contracts for cellular telephone service
							(a)In
				generalA servicemember who receives orders to deploy outside of
				the continental United States for not less than 90 days or for a permanent
				change of duty station within the United States may request the termination or
				suspension of any contract for cellular telephone service entered into by the
				servicemember before the date of the commencement of such deployment or
				permanent change if the servicemember's ability to satisfy the contract or to
				utilize the service will be materially affected by such deployment or permanent
				change. The request shall include a copy of the servicemember's military
				orders.
							(b)ReliefUpon
				receiving the request of a servicemember under subsection (a), the cellular
				telephone service contractor concerned shall—
								(1)grant the
				requested relief without imposition of an early termination fee for termination
				of the contract or a reactivation fee for suspension of the contract; or
								(2)in the case that
				such servicemember is deployed outside the continental United States as
				described in subsection (a), permit the servicemember to suspend the contract
				at no charge until the end of the deployment without requiring, whether as a
				condition of suspension or otherwise, that the contract be extended.
								(c)Cellular
				telephone service definedIn this section, the term
				cellular telephone service has the meaning given the term
				commercial mobile service in section 332(d) of the
				Communications Act of 1934 (47 U.S.C.
				332(d)).
							.
				(b)Clerical
			 amendmentThe table of contents for that Act is amended by
			 inserting after the item relating to section 305 the following new item:
					
						
							Sec. 305A. Termination or suspension of contracts for cellular
				telephone
				service.
						
						.
				806.Contracting
			 goals and preferences for veteran-owned small business concernsSection 8127 is amended—
				(1)by redesignating
			 subsections (j) and (k) as subsections (k) and (l), respectively; and
				(2)by inserting after
			 subsection (i) the following new subsection (j):
					
						(j)Applicability of
				requirements to contracts(1)If after December 31,
				2008, the Secretary enters into a contract, memorandum of understanding,
				agreement, or other arrangement with any governmental entity to acquire goods
				or services, the Secretary shall include in such contract, memorandum,
				agreement, or other arrangement a requirement that the entity will comply, to
				the maximum extent feasible, with the provisions of this section in acquiring
				such goods or services.
							(2)Nothing in this subsection shall be
				construed to supersede or otherwise affect the authorities provided under the
				Small Business Act (15 U.S.C. 631 et
				seq.).
							.
				807.Penalties for
			 violation of interest rate limitation under Servicemembers Civil Relief
			 ActSection 207 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 527) is amended by adding at
			 the end the following new subsections:
				
					(e)PenaltyWhoever knowingly violates subsection (a)
				shall be fined as provided in title 18, United States Code, imprisoned for not
				more than one year, or both.
					(f)Preservation of
				other remediesThe penalties
				provided under subsection (e) are in addition to and do not preclude any other
				remedy available under law to a person claiming relief under this section,
				including any award for consequential or punitive
				damages.
					.
			808.Five-year extension of sunset provision for
			 Advisory Committee on Minority VeteransSubsection (e) of section 544 is amended by
			 striking December 31, 2009 and inserting December 31,
			 2014.
			809.Authority of
			 Secretary of Veterans Affairs to advertise to promote awareness of benefits
			 under laws administered by the Secretary
				(a)Authority To
			 advertiseSubchapter II of
			 chapter 5 is amended by adding at the end the following new section:
					
						532.Authority to
				advertise in national mediaThe Secretary may purchase advertising in
				national media outlets for the purpose of promoting awareness of benefits under
				laws administered by the Secretary, including promoting awareness of assistance
				provided by the Secretary, including assistance for programs to assist homeless
				veterans, to promote veteran-owned small businesses, and to provide
				opportunities for employment in the Department of Veterans Affairs and for
				education, training, compensation, pension, vocational rehabilitation, and
				healthcare benefits, and mental healthcare (including the prevention of suicide
				among
				veterans).
						.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 531 the
			 following:
					
						
							532. Authority to advertise in national
				media.
						
						.
				810.Memorial headstones and markers for
			 deceased remarried surviving spouses of veterans
				(a)In generalSection 2306(b)(4)(B) is amended by
			 striking an unremarried surviving spouse whose subsequent remarriage was
			 terminated by death or divorce and inserting a surviving spouse
			 who had a subsequent remarriage.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to deaths occurring on or after the date of the
			 enactment of this Act.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
